Exhibit 10.1

EXECUTION VERSION

 

 

U.S. $4,500,000,000

4-YEAR REVOLVING CREDIT AGREEMENT

Dated as of April 1, 2011

Among

KRAFT FOODS INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

JPMorgan Chase Bank, N.A. and Deutsche Bank AG New York Branch,

as Co-Administrative Agents

and

JPMorgan Chase Bank, N.A.,

as Paying Agent

and

Citigroup Global Markets Inc.,

as Syndication Agent

and

Credit Suisse Securities (USA) LLC and HSBC Securities (USA) Inc.,

as Co-Documentation Agents

 

 

JPMorgan Securities LLC,

Deutsche Bank Securities Inc.,

Citigroup Global Markets Inc.,

Credit Suisse Securities (USA) LLC

and

HSBC Securities (USA) Inc.,

as Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions and Accounting Terms    SECTION 1.01
  

Certain Defined Terms

     1    SECTION 1.02   

Computation of Time Periods

     12    SECTION 1.03   

Accounting Terms

     12    ARTICLE II    Amounts and Terms of the Advances    SECTION 2.01   

The Pro Rata Advances

     12    SECTION 2.02   

Making the Pro Rata Advances

     13    SECTION 2.03   

Repayment of Pro Rata Advances

     14    SECTION 2.04   

Interest on Pro Rata Advances

     14    SECTION 2.05   

Additional Interest on LIBO Rate Advances

     15    SECTION 2.06   

Conversion of Pro Rata Advances

     15    SECTION 2.07   

The Competitive Bid Advances

     16    SECTION 2.08   

LIBO Rate Determination

     20    SECTION 2.09   

Fees

     21    SECTION 2.10   

Optional Termination or Reduction of the Commitments and Extension of
Termination Date

     22    SECTION 2.11   

Optional Prepayments of Pro Rata Advances

     23    SECTION 2.12   

Increased Costs

     23    SECTION 2.13   

Illegality

     25    SECTION 2.14   

Payments and Computations

     25    SECTION 2.15   

Taxes

     26    SECTION 2.16   

Sharing of Payments, Etc

     29    SECTION 2.17   

Evidence of Debt

     29    SECTION 2.18   

Commitment Increases

     30    SECTION 2.19   

Use of Proceeds

     31    SECTION 2.20   

Defaulting Lenders

     31    ARTICLE III    Conditions to Effectiveness and Lending    SECTION
3.01   

Conditions Precedent to Effectiveness

     32    SECTION 3.02   

Initial Advance to Each Designated Subsidiary

     33    SECTION 3.03   

Conditions Precedent to Each Pro Rata Borrowing

     34    SECTION 3.04   

Conditions Precedent to Each Competitive Bid Borrowing

     35   

 

-i-



--------------------------------------------------------------------------------

          Page   ARTICLE IV    Representations and Warranties    SECTION 4.01   
Representations and Warranties of Kraft Foods      35    ARTICLE V    Covenants
of Kraft Foods    SECTION 5.01    Affirmative Covenants      37    SECTION 5.02
   Negative Covenants      38    ARTICLE VI    Events of Default    SECTION 6.01
   Events of Default      39    SECTION 6.02    Lenders’ Rights upon Event of
Default      41    ARTICLE VII    The Administrative Agent    SECTION 7.01   

Authorization and Action

     41    SECTION 7.02   

Administrative Agent’s Reliance, Etc

     42    SECTION 7.03   

The Administrative Agent and Affiliates

     42    SECTION 7.04   

Lender Credit Decision

     43    SECTION 7.05   

Indemnification

     43    SECTION 7.06   

Successor Administrative Agent

     43    SECTION 7.07   

Co-Administrative Agents, Syndication Agent, Co-Documentation Agents, Joint
Bookrunners and Joint Lead Arrangers

     44    SECTION 7.08   

Withholding Tax

     44    ARTICLE VIII    Guaranty    SECTION 8.01   

Guaranty

     45    SECTION 8.02   

Guaranty Absolute

     45    SECTION 8.03   

Waivers

     45    SECTION 8.04   

Continuing Guaranty

     46   

 

-ii-



--------------------------------------------------------------------------------

          Page   ARTICLE IX    Miscellaneous    SECTION 9.01   

Amendments, Etc

     46    SECTION 9.02   

Notices, Etc

     47    SECTION 9.03   

No Waiver; Remedies

     48    SECTION 9.04   

Costs and Expenses

     49    SECTION 9.05   

Right of Set-Off

     50    SECTION 9.06   

Binding Effect

     50    SECTION 9.07   

Assignments and Participations

     50    SECTION 9.08   

Designated Subsidiaries

     54    SECTION 9.09   

Governing Law

     55    SECTION 9.10   

Execution in Counterparts

     55    SECTION 9.11   

Jurisdiction, Etc

     55    SECTION 9.12   

Confidentiality

     57    SECTION 9.13   

Integration

     57    SECTION 9.14   

USA Patriot Act Notice

     57   

 

SCHEDULES      Schedule I   —    List of Lenders and Commitments Schedule II   —
   List of Applicable Lending Offices EXHIBITS      Exhibit A-1   —    Form of
Pro Rata Note Exhibit A-2   —    Form of Competitive Bid Note Exhibit B-1   —   
Form of Notice of Pro Rata Borrowing Exhibit B-2   —    Form of Notice of
Competitive Bid Borrowing Exhibit C   —    Form of Assignment and Acceptance
Exhibit D   —    Form of Designation Agreement Exhibit E-1   —    Form of
Opinion of Special Counsel for Kraft Foods Exhibit E-2   —    Form of Opinion of
Special Local Counsel for Kraft Foods Exhibit E-3   —    Form of Opinion of
Internal Counsel for Kraft Foods Exhibit F   —    Form of Opinion of Counsel for
Designated Subsidiary

 

-iii-



--------------------------------------------------------------------------------

4-YEAR REVOLVING CREDIT AGREEMENT (as amended from time to time, this
“Agreement”) dated as of April 1, 2011, among KRAFT FOODS INC., a Virginia
corporation (“Kraft Foods”); the banks, financial institutions and other
institutional lenders listed on the signature pages hereof (the “Initial
Lenders”); JPMorgan Chase Bank, N.A. (“JPMorgan”) and Deutsche Bank AG New York
Branch (“DB”), as co-administrative agents (each, in such capacity, a
“Co-Administrative Agent”); JPMorgan Chase Bank, N.A., as paying agent (in such
capacity, the “Paying Agent”); Citigroup Global Markets Inc., as syndication
agent (in such capacity, the “Syndication Agent”); and Credit Suisse Securities
(USA) LLC and HSBC Securities (USA) Inc., as co-documentation agents (each, in
such capacity, a “Documentation Agent”) for the Lenders (as hereinafter
defined).

The parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” means the Co-Administrative Agent responsible for
performing the functions of the Administrative Agent under this Agreement, which
shall be the Paying Agent, and unless the context otherwise requires, all
singular references to “the Administrative Agent” in this Agreement shall be
deemed to refer to the Paying Agent.

“Administrative Agent Account” means (a) the account of the Administrative
Agent, maintained by the Administrative Agent, at its office at JPMorgan Chase
Bank, N.A., JPMorgan Loan Services, 1111 Fannin Street, 10th Floor, Houston,
Texas 77002, Attention: Jocelyn T. Shields, jocelyn.t.shields@jpmorgan.com,
212-270-6637 (fascimile) and Lisa A. McCants, lisa.a.mccants@jpmorgan.com,
713-750-2956 (fascimile), or (b) such other account of the Administrative Agent
as is designated in writing from time to time by the Administrative Agent to
Kraft Foods and the Lenders for such purpose.

“Advance” means a Pro Rata Advance or a Competitive Bid Advance.

“Agents” means each Co-Administrative Agent, the Paying Agent, the Syndication
Agent, the Documentation Agents and each Joint Bookrunner.

“Applicable Unused Line Fee Rate” means, for any date, a percentage per annum
equal to the percentage set forth below determined by reference to the higher of
(i) the rating of Kraft Foods’ long-term senior unsecured Debt from Standard &
Poor’s and (ii) the rating of Kraft Foods’ long-term senior unsecured Debt from
Moody’s, in each case on such date:



--------------------------------------------------------------------------------

Long-Term Senior Unsecured Debt Rating

   Applicable Unused Line Fee
Rate

A or higher by Standard & Poor’s

A2 or higher by Moody’s

   0.100%

A- by Standard & Poor’s

A3 by Moody’s

   0.125%

BBB+ by Standard & Poor’s

Baa1 by Moody’s

   0.150%

BBB by Standard & Poor’s

Baa2 by Moody’s

   0.175%

BBB- by Standard & Poor’s

Baa3 by Moody’s

   0.250%

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

   0.300%

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Applicable Unused Line Fees Rate shall be determined by reference to the then
available rating; and (y) no rating is available from any of Standard & Poor’s,
Moody’s or any other nationally recognized statistical rating organization
designated by Kraft Foods and approved in writing by the Required Lenders, the
Applicable Unused Line Fees Rate shall be 0.300%.

“Applicable Interest Rate Margin” means (a) as to any Base Rate Advance, a rate
per annum equal to the Credit Default Swap Spread less 1.00% and (b) as to any
LIBO Rate Advance, a rate per annum equal to the Credit Default Swap Spread.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Pro Rata Advance and, in the case of a
Competitive Bid Advance, the office of such Lender notified by such Lender to
the Administrative Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent in
substantially the form of Exhibit C hereto.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18(a).

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(i) the rate of interest announced publicly by the Administrative Agent in New
York, New York, from time to time, as the Administrative Agent’s prime rate;

(ii) 1/2 of one percent per annum above the Federal Funds Effective Rate; and

 

-2-



--------------------------------------------------------------------------------

(iii) the LIBO Rate for Dollars for a one month Interest Period appearing on
Reuters Screen LIBOR01 on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% per annum.

“Base Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(i).

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers” means, collectively, Kraft Foods and each Designated Subsidiary that
shall become a party to this Agreement pursuant to Section 9.08.

“Borrowing” means a Pro Rata Borrowing or a Competitive Bid Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any LIBO Rate Advances or Floating Rate Bid Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London.

“Commission” means the United States Securities and Exchange Commission.

“Commitment” means as to any Lender (i) the Dollar amount set forth opposite
such Lender’s name on Schedule I hereto, (ii) if such Lender has entered into an
Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Administrative Agent, pursuant to Section 9.07(d), or
(iii) if such Lender becomes a Lender pursuant to a Commitment Increase
Amendment, the Dollar amount set forth for such Lender in such Commitment
Increase Amendment, in each case as such amount may be increased pursuant to
Section 2.18 or reduced pursuant to Section 2.10.

“Commitment Increase” has the meaning assigned to such term in Section 2.18(a).

“Commitment Increase Amendment” has the meaning assigned to such term in
Section 2.18(a).

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.07 and refers to a Fixed Rate Bid Advance or a Floating
Rate Bid Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.07.

“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness

 

-3-



--------------------------------------------------------------------------------

of such Borrower to such Lender resulting from a Competitive Bid Advance made by
such Lender to such Borrower.

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Kraft Foods and its Subsidiaries, less goodwill
and other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Pro Rata
Advances of one Type into Pro Rata Advances of the other Type pursuant to
Section 2.06, 2.08 or 2.13.

“Credit Default Swap Spread” means the credit default swap mid-rate spread of
Kraft Foods (as provided by Markit Group Limited (or any appropriate successor))
for the four-year period beginning on the date on which the Credit Default Swap
Spread has most recently been determined; provided, that the Credit Default Swap
Spread shall in no event be less than (the “Credit Default Swap Spread Floor”)
or greater than (the “Credit Default Swap Spread Cap”) the percentages set forth
below determined by reference to the higher of (i) the rating of Kraft Foods’
long-term senior unsecured Debt from Standard & Poor’s and (ii) the rating of
Kraft Foods’ long-term senior unsecured Debt from Moody’s, in each case on such
date:

 

Long-Term Senior Unsecured Debt Rating

   Credit Default Swap Spread
Floor/Cap

A or higher by Standard & Poor’s

A2 or higher by Moody’s

   Floor: 0.375%


Cap: 1.250%

A- by Standard & Poor’s

A3 by Moody’s

   Floor: 0.500%


Cap: 1.375%

BBB+ by Standard & Poor’s

Baa1 by Moody’s

   Floor: 0.625%


Cap: 1.500%

BBB by Standard & Poor’s

Baa2 by Moody’s

   Floor: 0.750%


Cap: 1.625%

BBB- by Standard & Poor’s

Baa3 by Moody’s

   Floor: 1.000%


Cap: 2.000%

Lower than BBB- by Standard & Poor’s

Lower than Baa3 by Moody’s

   Floor: 1.250%


Cap: 2.250%

provided that if on any date of determination (x) a rating is available on such
date from only one of Standard & Poor’s and Moody’s but not the other, the
Credit Default Swap Spread Floor/Cap shall be determined by reference to the
then available rating; and (y) no rating is available from any of Standard &
Poor’s, Moody’s or any other nationally recognized statistical rating
organization designated by Kraft Foods and approved in writing by the Required
Lenders, the Credit Default Swap Spread Floor shall be 1.250% and the Credit
Default Swap Spread Cap shall be 2.250%.

 

-4-



--------------------------------------------------------------------------------

The Credit Default Swap Spread will be (a) obtained by the Administrative Agent
from the Markit Group Limited website (or the website of any appropriate
successor) and (b) determined (i) in the case of a Base Rate Borrowing, on the
date of such Borrowing and thereafter, on the last Business Day of each March,
June, September and December, and (ii) in the case of a LIBO Rate Borrowing, on
the second Business Day prior to the date of such Borrowing and thereafter on
the second Business Day prior to the first day of each Interest Period in
respect of such LIBO Rate Borrowing.

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States,
are recorded as capital leases, and (iii) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of any other Person of the kinds referred to in
clause (i) or (ii) above.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Advances
within three Business Days of the date required to be funded by it hereunder,
(b) notified any Borrower, the Administrative Agent or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations generally under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after written request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Advances, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, or (e) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, in the case of clauses (a) through (d) unless
the subject of a good faith dispute and such Lender has notified the
Administrative Agent in writing of such; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
ownership interest in such Lender or a parent company thereof or the exercise of
control over a Lender or parent company thereof by a Governmental Authority or
instrumentality thereof.

“Designated Subsidiary” means any wholly-owned Subsidiary of Kraft Foods
designated for borrowing privileges under this Agreement pursuant to
Section 9.08.

 

-5-



--------------------------------------------------------------------------------

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit D hereto signed by such Designated Subsidiary
and Kraft Foods.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Kraft Foods and the Administrative Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof, and having total assets in excess of
$5,000,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (iii) the central bank of any country which is a member of the OECD;
(iv) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States, or any State thereof, and having
total assets in excess of $3,000,000,000; (v) an insurance company organized
under the laws of the United States, or any State thereof, and having total
assets in excess of $5,000,000,000; (vi) any Lender; (vii) an affiliate of any
Lender; and (viii) any other bank, commercial finance company, insurance company
or other Person approved in writing by Kraft Foods (such approval not to be
unreasonably withheld, delayed or conditioned), which approval shall be notified
to the Administrative Agent; provided, that no Defaulting Lender shall be
permitted to be an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect

 

-6-



--------------------------------------------------------------------------------

to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Borrower or Kraft Foods or any of their ERISA Affiliates in the circumstances
described in Section 4062(e) of ERISA; (e) the withdrawal by any Borrower or
Kraft Foods or any of their ERISA Affiliates from a Multiple Employer Plan
during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions set forth in
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
rights to property of any Borrower or Kraft Foods or any of their ERISA
Affiliates for failure to make a required payment to a Plan are satisfied; or
(g) the termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Kraft Foods and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBO
Rate Advances or Floating Rate Bid Advances comprising part of the same
Borrowing owing to a Lender which is a member of the Federal Reserve System,
means the reserve percentage applicable for such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on LIBO Rate Advances or Floating Rate Bid
Advances is determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Existing Revolving Credit Agreement” means Kraft Foods’ existing
U.S.$4,500,000,000 3-Year Revolving Credit Agreement dated as of November 30,
2009, as amended, restated, supplemented or otherwise modified in accordance
with its terms.

“Extending Lender” has the meaning specified in Section 2.10(b).

“Extension Date” has the meaning specified in Section 2.10(b).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as enacted
as of the date hereof (without regard to the delayed effective date) or any
amended or

 

-7-



--------------------------------------------------------------------------------

successor version that is substantively comparable and, in each case,
regulations promulgated thereunder or official interpretations thereof.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the fee letter, dated as of the date hereof, among Kraft
Foods and the Administrative Agent.

“Fixed Rate Bid Advance” means a Competitive Bid Advance bearing interest based
on a fixed rate per annum as specified in the relevant Notice of Competitive Bid
Borrowing.

“Floating Rate Bid Advance” means a Competitive Bid Advance bearing interest at
a rate of interest quoted as a margin over the LIBO Rate as specified in the
relevant Notice of Competitive Bid Borrowing.

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America or
any political subdivision or any territory thereof.

“GAAP” has the meaning specified in Section 1.03.

“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by
the jurisdiction under the laws of which such Designated Subsidiary is
organized, resident or doing business or any political subdivision thereof.

“Home Jurisdiction U.S. Withholding Taxes” means, in the case of Kraft Foods and
a Designated Subsidiary that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding for United States
federal income taxes and United States federal back-up withholding taxes.

“Interest Period” means, for each LIBO Rate Advance comprising part of the same
Pro Rata Borrowing and each Floating Rate Bid Advance comprising part of the
same Competitive Bid Borrowing, the period commencing on the date of such LIBO
Rate Advance or Floating Rate Bid Advance or the date of Conversion of any Base
Rate Advance into such LIBO Rate Advance and ending on the last day of the
period selected by the Borrower requesting such

 

-8-



--------------------------------------------------------------------------------

Borrowing pursuant to the provisions below. The duration of each such Interest
Period shall be one (or less than one month if available to all Lenders), two,
three or six months, or, if available to all Lenders, nine or twelve months, as
such Borrower may select upon notice received by the Administrative Agent not
later than 11:00 a.m. (New York City time) on the third Business Day prior to
the first day of such Interest Period; provided, however, that:

(a) such Borrower may not select any Interest Period that ends after the
Termination Date, subject to Section 2.10(b);

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Joint Bookrunners” means JPMorgan Securities LLC, Deutsche Bank Securities
Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC and HSBC
Securities (USA) Inc.

“Joint Lead Arrangers” means JPMorgan Securities LLC, Deutsche Bank Securities
Inc., Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC and HSBC
Securities (USA) Inc.

“Lenders” means the Initial Lenders, any New Lender, any Augmenting Lender and
their respective successors and permitted assignees.

“LIBO Rate” means, with respect to any LIBO Rate Advance or Floating Rate Bid
Advance for any Interest Period, an interest rate per annum equal to either:

(a) the offered rate per annum at which deposits in Dollars appear on Reuters
Screen LIBOR01 (or any successor page) as of 11:00 a.m. (London time) two
Business Days before the first day of such Interest Period, or

(b) if the LIBO Rate does not appear on Reuters Screen LIBOR01 (or any successor
page), then the LIBO Rate will be determined by taking the average (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum, if such average is
not such a multiple) of the rates per annum at which deposits in Dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 a.m. (London
time) two Business Days before the first

 

-9-



--------------------------------------------------------------------------------

day of such Interest Period for an amount substantially equal to the amount that
would be the Reference Banks’ respective ratable shares of such Borrowing
outstanding during such Interest Period and for a period equal to such Interest
Period, as determined by the Administrative Agent, subject, however, to the
provisions of Section 2.08.

“LIBO Rate Advance” means a Pro Rata Advance that bears interest as provided in
Section 2.04(a)(ii).

“Lien” has the meaning specified in Section 5.02(a).

“Major Subsidiary” means any Subsidiary of Kraft Foods (a) more than 50% of the
voting securities of which is owned directly or indirectly by Kraft Foods,
(b) which is organized and existing under, or has its principal place of
business in, the United States or any political subdivision thereof, Canada or
any political subdivision thereof, any country which is a member of the European
Union on the date hereof or any political subdivision thereof, or Switzerland,
Norway or Australia or any of their respective political subdivisions, and
(c) which has at any time total assets (after intercompany eliminations)
exceeding $1,000,000,000.

“Margin Stock” means margin stock, as defined in Regulation U.

“Minimum Shareholders’ Equity” means total shareholders’ equity (excluding
accumulated other comprehensive income or losses) of $28,600,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

“New Lender” has the meaning specified in Section 2.10(b).

“Non-Extending Lender” has the meaning specified in Section 2.10(b).

“Non-U.S. Lender” means, with respect to a Borrower that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
any Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Note” means a Pro Rata Note or a Competitive Bid Note.

 

-10-



--------------------------------------------------------------------------------

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.07(b).

“Notice of Pro Rata Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning specified in Section 8.01.

“Other Taxes” has the meaning specified in Section 2.15(b).

“Participant Register” has the meaning specified in Section 9.07(e).

“Patriot Act” has the meaning specified in Section 9.14.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Process Agent” has the meaning specified in Section 9.11(a).

“Pro Rata Advance” means an advance by a Lender to any Borrower as part of a Pro
Rata Borrowing and refers to a Base Rate Advance or a LIBO Rate Advance (each of
which shall be a “Type” of Pro Rata Advance).

“Pro Rata Borrowing” means a borrowing consisting of simultaneous Pro Rata
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.

“Pro Rata Note” means a promissory note of any Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Pro Rata
Advances made by such Lender to such Borrower.

“Reference Banks” means the Joint Bookrunners.

“Register” has the meaning specified in Section 9.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders having Pro Rata Advances
representing more than 50% of the aggregate outstanding Pro Rata Advances at
such time, or, if no Pro Rata Advances are then outstanding, Lenders having
Commitments representing more than 50% of the aggregate Commitments at such
time.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained

 

-11-



--------------------------------------------------------------------------------

and in respect of which such Borrower or any ERISA Affiliate could have
liability under Section 4069 of ERISA in the event such plan has been or were to
be terminated.

“Standard & Poor’s” means Standard & Poor’s Ratings Services.

“Subsidiary” of any Person means any Person of which (or in which) more than 50%
of the outstanding capital stock having voting power to elect a majority of the
Board of Directors of such Person (irrespective of whether at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earlier of April 1, 2015, subject to the extension
thereof pursuant to Section 2.10(b), and the date of termination in whole of the
Commitments pursuant to Section 2.10(a) or 6.02.

“Unused Line Fee” has the meaning specified in Section 2.09(a).

SECTION 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial statements of Kraft
Foods as of and for the year ended December 31, 2010, then such new accounting
principle shall not be used in the determination of the amount associated with
that accounting term. A material change in an accounting principle is one that,
in the year of its adoption, changes the amount associated with the relevant
accounting term for any quarter in such year by more than 10%.

ARTICLE II

Amounts and Terms of the Advances

SECTION 2.01 The Pro Rata Advances.

(a) Obligation To Make Pro Rata Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Pro Rata Advances to any
Borrower in Dollars from time to time on any Business Day during the period from
the Effective Date until the Termination Date in an aggregate amount not to
exceed at any time outstanding such Lender’s Commitment; provided, however, that
the aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the

 

-12-



--------------------------------------------------------------------------------

Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”).

(b) Amount of Pro Rata Borrowings. Each Pro Rata Borrowing shall be in an
aggregate amount of no less than $50,000,000 or an integral multiple of
$1,000,000 in excess thereof.

(c) Type of Pro Rata Advances. Each Pro Rata Borrowing shall consist of Pro Rata
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment
and subject to this Section 2.01, any Borrower may borrow under this
Section 2.01, prepay pursuant to Section 2.11 or repay pursuant to Section 2.03
and reborrow under this Section 2.01.

SECTION 2.02 Making the Pro Rata Advances.

(a) Notice of Pro Rata Borrowing. Each Pro Rata Borrowing shall be made on
notice, given not later than (x) 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Pro Rata Borrowing in the case of
a Pro Rata Borrowing consisting of LIBO Rate Advances, or (y) 9:00 a.m. (New
York City time) on the Business Day of the proposed Pro Rata Borrowing in the
case of a Pro Rata Borrowing consisting of Base Rate Advances, by the Borrower
to the Administrative Agent, which shall give to each Lender prompt notice
thereof by telecopier. Each such notice of a Pro Rata Borrowing (a “Notice of
Pro Rata Borrowing”) shall be by telephone, confirmed immediately in writing, by
registered mail, email or telecopier in substantially the form of Exhibit B-1
hereto, specifying therein the requested:

(i) date of such Pro Rata Borrowing,

(ii) Type of Advances comprising such Pro Rata Borrowing,

(iii) aggregate amount of such Pro Rata Borrowing, and

(iv) in the case of a Pro Rata Borrowing consisting of LIBO Rate Advances, the
initial Interest Period for each such Pro Rata Advance. Notwithstanding anything
herein to the contrary, no Borrower may select LIBO Rate Advances for any Pro
Rata Borrowing if the obligation of the Lenders to make LIBO Rate Advances shall
then be suspended pursuant to Section 2.06(b), 2.08(c) or 2.13.

(b) Funding Pro Rata Advances. Each Lender shall, before 11:00 a.m. (New York
City time) on the date of such Pro Rata Borrowing, make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent Account, in same day funds, such Lender’s ratable portion
of such Pro Rata Borrowing. Promptly after receipt of such funds by the
Administrative Agent, and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the relevant Borrower at the address of the Administrative Agent referred to in
Section 9.02.

(c) Irrevocable Notice. Each Notice of Pro Rata Borrowing of any Borrower shall
be irrevocable and binding on such Borrower. In the case of any Pro Rata
Borrowing that

 

-13-



--------------------------------------------------------------------------------

the related Notice of Pro Rata Borrowing specifies is to be comprised of LIBO
Rate Advances, the Borrower requesting such Pro Rata Borrowing shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in such Notice
of Pro Rata Borrowing for such Pro Rata Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the Pro
Rata Advance to be made by such Lender as part of such Pro Rata Borrowing when
such Pro Rata Advance, as a result of such failure, is not made on such date.

(d) Lender’s Ratable Portion. Unless the Administrative Agent shall have
received notice from a Lender prior to 11:00 a.m. (New York City time) on the
day of any Pro Rata Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Pro Rata Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Pro Rata Borrowing in
accordance with Section 2.02(b) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower proposing such Pro Rata
Borrowing on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and such Borrower severally agree to repay to
the Administrative Agent, forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to such Borrower until the date such amount is repaid to the Administrative
Agent, at:

(i) in the case of such Borrower, the higher of (A) the interest rate applicable
at the time to Pro Rata Advances comprising such Pro Rata Borrowing and (B) the
cost of funds incurred by the Administrative Agent, in respect of such amount,
and

(ii) in the case of such Lender, the Federal Funds Effective Rate.

If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro Rata Advance as
part of such Pro Rata Borrowing for purposes of this Agreement.

(e) Independent Lender Obligations. The failure of any Lender to make the Pro
Rata Advance to be made by it as part of any Pro Rata Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its Pro
Rata Advance on the date of such Pro Rata Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Pro Rata Advance to
be made by such other Lender on the date of any Pro Rata Borrowing.

SECTION 2.03 Repayment of Pro Rata Advances. Each Borrower shall repay to the
Administrative Agent for the ratable account of each Lender on the Termination
Date applicable to such Lender the unpaid principal amount of the Pro Rata
Advances of such Lender then outstanding.

SECTION 2.04 Interest on Pro Rata Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Pro Rata Advance owing by such Borrower to each Lender from the
date of

 

-14-



--------------------------------------------------------------------------------

such Pro Rata Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Pro Rata Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (1) the Base
Rate in effect from time to time plus (2) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December, and on the date such Base Rate
Advance shall be Converted or paid in full either prior to or on the Termination
Date.

(ii) LIBO Rate Advances. During such periods as such Pro Rata Advance is a LIBO
Rate Advance, a rate per annum equal at all times during each Interest Period
for such Pro Rata Advance to the sum of (x) the LIBO Rate for such Interest
Period for such Pro Rata Advance plus (y) the Applicable Interest Rate Margin in
effect from time to time, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period, and on the date such LIBO Rate Advance shall
be Converted or paid in full either prior to or on the Termination Date.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, each Borrower shall pay interest on the unpaid principal amount of
each Pro Rata Advance owing to each Lender, payable in arrears on the dates
referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), as applicable, at a
rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on such Pro Rata Advance.

SECTION 2.05 Additional Interest on LIBO Rate Advances. Each Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each LIBO Rate Advance of such Lender to such Borrower, from
the date of such Advance until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period for such Advance from
(ii) the rate obtained by dividing such LIBO Rate by a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such Advance. Such
additional interest shall be determined by such Lender and notified to Kraft
Foods through the Administrative Agent.

SECTION 2.06 Conversion of Pro Rata Advances.

(a) Conversion upon Absence of Interest Period. If any Borrower (or Kraft Foods
on behalf of any other Borrower) shall fail to select the duration of any
Interest Period for any LIBO Rate Advances in accordance with the provisions
contained in the definition of the term “Interest Period,” the Administrative
Agent will forthwith so notify such Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances.

 

-15-



--------------------------------------------------------------------------------

(b) Conversion upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent or the Required Lenders may elect that (i) each LIBO Rate Advance be, on
the last day of the then existing Interest Period therefor, Converted into Base
Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into LIBO Rate Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Sections 2.06(b), 2.08(c)
and 2.13, any Borrower may Convert all of such Borrower’s Pro Rata Advances of
one Type constituting the same Pro Rata Borrowing into Advances of the other
Type on any Business Day, upon notice given to the Administrative Agent not
later than 11:00 a.m. (New York City time) on the third Business Day prior to
the date of the proposed Conversion; provided, however, that the Conversion of a
LIBO Rate Advance into a Base Rate Advance may be made on, and only on, the last
day of an Interest Period for such LIBO Rate Advance. Each such notice of a
Conversion shall, within the restrictions specified above, specify

(i) the date of such Conversion;

(ii) the Pro Rata Advances to be Converted; and

(iii) if such Conversion is into LIBO Rate Advances, the duration of the
Interest Period for each such Pro Rata Advance.

SECTION 2.07 The Competitive Bid Advances.

(a) Competitive Bid Advances’ Impact on Commitments. Each Lender severally
agrees that any Borrower may make Competitive Bid Borrowings under this
Section 2.07 from time to time on any Business Day during the period from the
Effective Date until the Termination Date in the manner set forth below;
provided that, following the making of each Competitive Bid Borrowing, the
aggregate amount of the Advances then outstanding shall not exceed the aggregate
amount of the Commitments of the Lenders. As provided in Section 2.01, the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding, and such deemed use of the aggregate amount of the
Commitments shall be applied to the Lenders ratably according to their
respective Commitments; provided, however, that any Lender’s Competitive Bid
Advances shall not otherwise reduce that Lender’s obligation to lend its pro
rata share of the remaining available Commitments.

(b) Notice of Competitive Bid Borrowing. Any Borrower may request a Competitive
Bid Borrowing under this Section 2.07 by delivering to the Administrative Agent,
by email or telecopier, a notice of a Competitive Bid Borrowing (a “Notice of
Competitive Bid Borrowing”), in substantially the form of Exhibit B-2 hereto,
specifying therein the following:

(i) date of such proposed Competitive Bid Borrowing;

(ii) aggregate amount of such proposed Competitive Bid Borrowing;

(iii) interest rate basis and day count convention to be offered by the Lenders;

 

-16-



--------------------------------------------------------------------------------

(iv) in the case of a Competitive Bid Borrowing consisting of Floating Rate Bid
Advances, Interest Period, or in the case of a Competitive Bid Borrowing
consisting of Fixed Rate Bid Advances, maturity date for repayment of each Fixed
Rate Bid Advance to be made as part of such Competitive Bid Borrowing (which
maturity date may not be earlier than the date occurring seven days after the
date of such Competitive Bid Borrowing or later than the earlier of (A) 360 days
after the date of such Competitive Bid Borrowing and (B) the Termination Date);

(v) interest payment date or dates relating thereto; location of such Borrower’s
account to which funds are to be advanced; and

(vi) other terms (if any) to be applicable to such Competitive Bid Borrowing.

A Borrower requesting a Competitive Bid Borrowing shall deliver a Notice of
Competitive Bid Borrowing to the Administrative Agent not later than 10:00 a.m.
(New York City time) (x) at least two Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be Fixed
Rate Bid Advances, or (y) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if such Borrower shall specify in the Notice
of Competitive Bid Borrowing that the Competitive Bid Borrowing shall be
Floating Rate Bid Advances. Each Notice of Competitive Bid Borrowing shall be
irrevocable and binding on such Borrower. The Administrative Agent shall in turn
promptly notify each Lender of each request for a Competitive Bid Borrowing
received by it from such Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing.

(c) Discretion as to Competitive Bid Advances. Each Lender may, in its sole
discretion, elect to irrevocably offer to make one or more Competitive Bid
Advances to the applicable Borrower as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Administrative Agent (which shall give prompt
notice thereof to such Borrower), before 9:30 a.m. (New York City time) (A) on
the Business Day prior to the date of such proposed Competitive Bid Borrowing,
in the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid
Advances, and (B) on the third Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Floating Rate Bid Advances; provided that, if the Administrative Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given by any
other Lender to the Administrative Agent. In such notice, the Lender shall
specify the following:

(i) the minimum amount and maximum amount of each Competitive Bid Advance which
such Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
Section 2.07(a), exceed such Lender’s Commitment);

(ii) the rate or rates of interest therefor; and

 

-17-



--------------------------------------------------------------------------------

(iii) such Lender’s Applicable Lending Office with respect to such Competitive
Bid Advance.

If any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 9:30 a.m. (New York City time) on the date on
which notice of such election is to be given to the Administrative Agent by the
other Lenders, and such Lender shall not be obligated to, and shall not, make
any Competitive Bid Advance as part of such Competitive Bid Borrowing; provided
further that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.

(d) Borrower Selection of Lender Bids. The Borrower proposing the Competitive
Bid Borrowing shall, in turn, (A) before 12:00 noon (New York City time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Bid Advances
and (B) before 12:00 noon (New York City time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Bid Advances, either:

(i) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(ii) accept, in its sole discretion, one or more of the offers made by any
Lender or Lenders pursuant to Section 2.07(c), by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent on
behalf of such Lender, for such Competitive Bid Advance pursuant to
Section 2.07(c) to be made by each Lender as part of such Competitive Bid
Borrowing) and reject any remaining offers made by Lenders pursuant to
Section 2.07(c) by giving the Administrative Agent notice to that effect. Such
Borrower shall accept the offers made by any Lender or Lenders to make
Competitive Bid Advances in order of the lowest to the highest rates of interest
offered by such Lenders. If two or more Lenders have offered the same interest
rate, the amount to be borrowed at such interest rate will be allocated among
such Lenders in proportion to the maximum amount that each such Lender offered
at such interest rate.

If the Borrower proposing the Competitive Bid Borrowing notifies the
Administrative Agent that such Competitive Bid Borrowing is canceled pursuant to
Section 2.07(d)(i), or if such Borrower fails to give timely notice in
accordance with Section 2.07(d), the Administrative Agent shall give prompt
notice thereof to the Lenders and such Competitive Bid Borrowing shall not be
made.

(e) Competitive Bid Borrowing. If the Borrower proposing the Competitive Bid
Borrowing accepts one or more of the offers made by any Lender or Lenders
pursuant to Section 2.07(d)(ii), the Administrative Agent shall in turn promptly
notify:

 

-18-



--------------------------------------------------------------------------------

(i) each Lender that has made an offer as described in Section 2.07(c), whether
or not any offer or offers made by such Lender pursuant to Section 2.07(c) have
been accepted by such Borrower;

(ii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, of the date and amount of each Competitive Bid
Advance to be made by such Lender as part of such Competitive Bid Borrowing; and

(iii) each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing, upon receipt, that the Administrative Agent has
received forms of documents appearing to fulfill the applicable conditions set
forth in Article III.

When each Lender that is to make a Competitive Bid Advance as part of such
Competitive Bid Borrowing has received notice pursuant to Section 2.07(e)(iii),
such Lender shall, before 11:00 a.m. (New York City time), on the date of such
Competitive Bid Borrowing specified in the notice received from the
Administrative Agent pursuant to Section 2.07(e)(i), make available for the
account of its Applicable Lending Office to the Administrative Agent, at its
address referred to in Section 9.02, in same day funds, such Lender’s portion of
such Competitive Bid Borrowing. Upon fulfillment of the applicable conditions
set forth in Article III and after receipt by the Administrative Agent of such
funds, the Administrative Agent will make such funds available to such Borrower
at the location specified by such Borrower in its Notice of Competitive Bid
Borrowing. Promptly after each Competitive Bid Borrowing, the Administrative
Agent will notify each Lender of the amount of the Competitive Bid Borrowing,
the consequent Competitive Bid Reduction and the dates upon which such
Competitive Bid Reduction commenced and will terminate.

(f) Irrevocable Notice. If the Borrower proposing the Competitive Bid Borrowing
notifies the Administrative Agent that it accepts one or more of the offers made
by any Lender or Lenders pursuant to Section 2.07(c), such notice of acceptance
shall be irrevocable and binding on such Borrower. Such Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender as a
result of any failure to fulfill on or before the date specified in the related
Notice of Competitive Bid Borrowing for such Competitive Bid Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Competitive Bid Advance to be made by such Lender as
part of such Competitive Bid Borrowing when such Competitive Bid Advance, as a
result of such failure, is not made on such date.

(g) Amount of Competitive Bid Borrowings; Competitive Bid Notes. Each
Competitive Bid Borrowing shall be in an aggregate amount of $50,000,000 or an
integral multiple of $1,000,000 in excess thereof and, following the making of
each Competitive Bid Borrowing, the aggregate amount of Advances then
outstanding shall not exceed the aggregate amount of the Commitments of the
Lenders. Within the limits and on the conditions set forth in this Section 2.07,
any Borrower may from time to time borrow under this Section 2.07, prepay
pursuant to Section 2.11 or repay pursuant to Section 2.07(h), and reborrow
under this Section 2.07; provided that a Competitive Bid Borrowing shall not be
made within two Business Days of the date of any other Competitive Bid
Borrowing. The indebtedness of any Borrower resulting from each

 

-19-



--------------------------------------------------------------------------------

Competitive Bid Advance made to such Borrower as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of such Borrower
payable to the order of the Lender making such Competitive Bid Advance.

(h) Repayment of Competitive Bid Advances. On the maturity date of each
Competitive Bid Advance provided in the Competitive Bid Note evidencing such
Competitive Bid Advance, the Borrower shall repay to the Administrative Agent
for the account of each Lender that has made a Competitive Bid Advance the then
unpaid principal amount of such Competitive Bid Advance. No Borrower shall have
any right to prepay any principal amount of any Competitive Bid Advance unless,
and then only on the terms set forth in the Competitive Bid Note evidencing such
Competitive Bid Advance.

(i) Interest on Competitive Bid Advances. Each Borrower that has borrowed
through a Competitive Bid Borrowing shall pay interest on the unpaid principal
amount of each Competitive Bid Advance from the date of such Competitive Bid
Advance to the date the principal amount of such Competitive Bid Advance is
repaid in full, at the rate of interest for such Competitive Bid Advance and on
the interest payment date or dates set forth in the Competitive Bid Note
evidencing such Competitive Bid Advance. Upon the occurrence and during the
continuance of an Event of Default, such Borrower shall pay interest on the
amount of unpaid principal of each Competitive Bid Advance owing to a Lender,
payable in arrears on the date or dates interest is payable thereon, at a rate
per annum equal at all times to 1% per annum above the rate per annum required
to be paid on such Competitive Bid Advance under the terms of the Competitive
Bid Note evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.

SECTION 2.08 LIBO Rate Determination.

(a) Methods to Determine LIBO Rate. The Administrative Agent shall determine the
LIBO Rate by using the methods described in the definition of the term “LIBO
Rate,” and shall give prompt notice to Kraft Foods and the applicable Borrowers
and Lenders of each such LIBO Rate.

(b) Role of Reference Banks. In the event that the LIBO Rate cannot be
determined by the method described in clause (a) of the definition of “LIBO
Rate,” each Reference Bank agrees to furnish to the Administrative Agent timely
information for the purpose of determining the LIBO Rate in accordance with the
method described in clause (b) of the definition thereof. If any one or more of
the Reference Banks shall not furnish such timely information to the
Administrative Agent for the purpose of determining a LIBO Rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks. If fewer than two
Reference Banks furnish timely information to the Administrative Agent for
determining the LIBO Rate for any LIBO Rate Advances or Floating Rate Bid
Advances, as the case may be, then:

(i) the Administrative Agent shall forthwith notify Kraft Foods and the Lenders
that the interest rate cannot be determined for such LIBO Rate Advance or
Floating Rate Bid Advances, as the case may be;

 

-20-



--------------------------------------------------------------------------------

(ii) with respect to each LIBO Rate Advance, such Advance will, on the last day
of the then existing Interest Period therefor, be prepaid by the Borrower or be
automatically Converted into a Base Rate Advance; and

(iii) the obligation of the Lenders to make LIBO Rate Advances or Floating Rate
Bid Advances or to Convert Base Rate Advances into LIBO Rate Advances shall be
suspended until the Administrative Agent shall notify Kraft Foods and the
Lenders that the circumstances causing such suspension no longer exist.

The Administrative Agent shall give prompt notice to Kraft Foods and the Lenders
of the applicable interest rate determined by the Administrative Agent for
purposes of Section 2.04(a)(i) or (ii) and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under
Section 2.04(a)(ii) or the applicable LIBO Rate.

(c) Inadequate LIBO Rate. If, with respect to any LIBO Rate Advances, the
Required Lenders notify the Administrative Agent that (i) they are unable to
obtain matching deposits in the London interbank market at or about 11:00 a.m.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective LIBO Rate Advances as a part of such
Borrowing during the Interest Period therefor or (ii) the LIBO Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Required Lenders of making, funding or maintaining their respective LIBO Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify Kraft Foods and the Lenders, whereupon (A) the Borrower of such LIBO Rate
Advances will, on the last day of the then existing Interest Period therefor,
either (x) prepay such Advances or (y) Convert such Advances into Base Rate
Advances and (B) the obligation of the Lenders to make, or to Convert Base Rate
Advances into, LIBO Rate Advances shall be suspended until the Administrative
Agent shall notify Kraft Foods and the Lenders that the circumstances causing
such suspension no longer exist. In the case of clause (ii) above, each such
Lender shall certify its cost of funds for each Interest Period to the
Administrative Agent and Kraft Foods as soon as practicable but in any event not
later than 10 Business Days after the last day of such Interest Period.

SECTION 2.09 Fees.

(a) Unused Line Fee. Kraft Foods agrees to pay to the Administrative Agent for
the account of each Lender an unused line fee (the “Unused Line Fee”) on the
aggregate amount of such Lender’s undrawn Commitment (without giving effect to
any Competitive Bid Reduction) from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at the Applicable Unused Line Fee Rate, in each case payable on
the last Business Day of each March, June, September and December until the
Termination Date and on the Termination Date.

(b) Other Fees. Kraft Foods shall pay to the Administrative Agent for its own
account or for the accounts of the Joint Lead Arrangers or Lenders, as
applicable, such fees, and at such times, as shall have been separately agreed
between Kraft Foods and the Administrative Agent or the Joint Lead Arrangers.

 

-21-



--------------------------------------------------------------------------------

SECTION 2.10 Optional Termination or Reduction of the Commitments and Extension
of Termination Date.

(a) Optional Termination or Reduction of the Commitments. Kraft Foods shall have
the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders; provided that each partial reduction
shall be in the aggregate amount of no less than $50,000,000 or the remaining
balance if less than $50,000,000; and provided further that the aggregate amount
of the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances then
outstanding.

(b) Extension of Termination Date. (i) At least 30 days but not more than 60
days prior to each anniversary of the Effective Date (any such applicable
anniversary of the Effective Date, the “Extension Date”), Kraft Foods, by
written notice to the Administrative Agent, may request that each Lender extend
the Termination Date for such Lender’s Commitment for an additional one-year
period.

(ii) The Administrative Agent shall promptly notify each Lender of such request
and each Lender shall then, in its sole discretion, notify Kraft Foods and the
Administrative Agent in writing no later than 20 days prior to the Extension
Date whether such Lender will consent to the extension (each such Lender
consenting to the extension, an “Extending Lender”). The failure of any Lender
to notify the Administrative Agent of its intent to consent to any extension
shall be deemed a rejection by such Lender.

(iii) Subject to satisfaction of the conditions in Section 3.03(a) and (b) as of
the Extension Date, the Termination Date in effect at such time shall be
extended for an additional one-year period; provided, however, that (A) no such
extension shall be effective (1) unless the Required Lenders agree thereto and
(2) as to any Lender that does not agree to such extension (any such Lender, a
“Non-Extending Lender”) and (B) Kraft Foods may only request an extension of the
Termination Date on the first four anniversaries of the Effective Date.

(iv) To the extent that there are Non-Extending Lenders, the Administrative
Agent shall promptly so notify the Extending Lenders, and each Extending Lender
may, in its sole discretion, give written notice to Kraft Foods and the
Administrative Agent no later than 15 days prior to the Extension Date of the
amount of the Commitments of the Non-Extending Lenders that it is willing to
assume.

(v) Kraft Foods shall be permitted to replace any Lender that is a Non-Extending
Lender with a replacement financial institution or other entity (each, a “New
Lender”); provided that (A) the New Lender shall purchase, at par, all Advances
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (B) the Borrower shall be liable to such replaced Lender under
Section 9.04(b) if any LIBO Rate Advance or Floating Rate Bid Advance owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (C) the replaced Lender shall be obligated to
assign its Commitment and Advances to the applicable replacement Lender or
Lenders in accordance with the provisions of Section 9.07 (provided

 

-22-



--------------------------------------------------------------------------------

that Kraft Foods shall be obligated to pay the processing and recordation fee
referred to therein), (D) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.12 or 2.15(a), as the case may be and (E) any such
replacement shall not be deemed to be a waiver of any rights that Kraft Foods,
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

(vi) If the Extending Lenders and the New Lenders are willing to commit amounts
that, in an aggregate, exceed the amount of the Commitments of the Non-Extending
Lenders, Kraft Foods and the Administrative Agent shall allocate the Commitments
of the Non-Extending Lenders among them.

(vii) If any financial institution or other entity becomes a New Lender or any
Extending Lender’s Commitment is increased pursuant to this Section 2.10(b), Pro
Rata Advances made on or after the applicable Extension Date shall be made in
accordance with the pro rata provisions of Section 2.01 based on the respective
Commitments in effect on and after the applicable Extension Date.

(viii) In connection herewith, the Administrative Agent shall enter in the
Register (A) the names of any New Lenders, (B) the respective allocations of any
Extending Lenders and New Lenders effective as of each Extension Date and
(C) the Termination Date applicable to each Lender.

SECTION 2.11 Optional Prepayments of Pro Rata Advances.

(a) Each Borrower may, in the case of any LIBO Rate Advance, upon at least three
Business Days’ notice to the Administrative Agent or, in the case of any Base
Rate Advance, upon notice given to the Administrative Agent not later than 9:00
a.m. (New York City time) on the date of the proposed prepayment, in each case
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given such Borrower shall, prepay the outstanding principal
amount of the Pro Rata Advances comprising part of the same Pro Rata Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount of no less than
$50,000,000 or the remaining balance if less than $50,000,000 and (y) in the
event of any such prepayment of a LIBO Rate Advance, such Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(b).

SECTION 2.12 Increased Costs.

(a) Costs from Change in Law or Authorities. If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements to the extent such change is included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation, application
or administration of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining LIBO
Rate Advances or Floating Rate Bid

 

-23-



--------------------------------------------------------------------------------

Advances (excluding for purposes of this Section 2.12 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrower of the affected Advances
shall within twenty (20) Business Days after receipt by the Borrower of demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such a
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to Kraft Foods, such Borrower and the Administrative Agent by
such Lender shall be conclusive and binding upon all parties hereto for all
purposes, absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation, application or administration thereof by any central bank or
other authority charged with the administration thereof, imposes, modifies or
deems applicable any capital adequacy or similar requirement (including, without
limitation, a request or requirement which affects the manner in which any
Lender or its parent company allocates capital resources to its Commitments,
including its obligations hereunder) and as a result thereof, in the sole
opinion of such Lender, the rate of return on such Lender’s or its parent
company’s capital as a consequence of its obligations hereunder is reduced to a
level below that which such Lender could have achieved but for such
circumstances, but reduced to the extent that Borrowings are outstanding from
time to time, then in each such case, upon demand from time to time Kraft Foods
shall pay to such Lender such additional amount or amounts as shall compensate
such Lender for such reduction in rate of return. A certificate of such Lender
as to any such additional amount or amounts shall be conclusive and binding for
all purposes, absent manifest error. Except as provided below, in determining
any such amount or amounts each Lender may use any reasonable averaging and
attribution methods. Notwithstanding the foregoing, each Lender shall take all
reasonable actions to avoid the imposition of, or reduce the amounts of, such
increased costs, provided that such actions, in the reasonable judgment of such
Lender will not be otherwise disadvantageous to such Lender and, to the extent
possible, each Lender will calculate such increased costs based upon the capital
requirements for its Advances and unused Commitment hereunder and not upon the
average or general capital requirements imposed upon such Lender.

(c) Dodd-Frank Wall Street Reform and Consumer Protection Act. Notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a change in law or
regulation regardless of the date enacted, adopted or issued.

 

-24-



--------------------------------------------------------------------------------

SECTION 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make LIBO Rate Advances or Floating Rate Bid Advances
or to fund or maintain LIBO Rate Advances or Floating Rate Bid Advances,
(a) each LIBO Rate Advance or Floating Rate Bid Advances, as the case may be, of
such Lender will automatically, upon such demand, be Converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.04(a)(i), as the case may be, and (b) the obligation of the Lenders to
make LIBO Rate Advances or Floating Rate Bid Advances or to Convert Base Rate
Advances into LIBO Rate Advances shall be suspended, in each case, until the
Administrative Agent shall notify Kraft Foods and the Lenders that the
circumstances causing such suspension no longer exist, in each case, subject to
Section 9.04(b) hereof; provided, however, that before making any such demand,
each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such a designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make LIBO Rate Advances or Floating Rate Bid Advances or to continue to fund
or maintain LIBO Rate Advances or Floating Rate Bid Advances, as the case may
be, and would not, in the judgment of such Lender, be otherwise disadvantageous
to such Lender.

SECTION 2.14 Payments and Computations.

(a) Time and Distribution of Payments. Kraft Foods and each Borrower shall make
each payment hereunder, without set-off or counterclaim, not later than 11:00
a.m. (New York City time) on the day when due to the Administrative Agent at the
Administrative Agent Account in same day funds. The Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or Unused Line Fees ratably (other than amounts payable
pursuant to Section 2.07, 2.12, 2.15 or 9.04(b)) to the Lenders for the accounts
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. From and after the effective date of an Assignment
and Acceptance pursuant to Section 9.07, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) Computation of Interest and Fees. All computations of interest based on the
Base Rate or the Administrative Agent’s prime rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be. All computations of interest based on the LIBO Rate or the Federal Funds
Effective Rate and of Unused Line Fees shall be made by the Administrative Agent
and all computations of interest pursuant to Section 2.05 shall be made by a
Lender, on the basis of a year of 360 days, and all computations of interest in
respect of Competitive Bid Advances shall be made by the Administrative Agent as
specified in the applicable Notice of Competitive Bid Notice, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or

 

-25-



--------------------------------------------------------------------------------

Unused Line Fees are payable. Each determination by the Administrative Agent
(or, in the case of Section 2.05 by a Lender), of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Unused Line Fees, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of LIBO Rate Advances or Floating Rate Bid Advances to
be made in the next following calendar month, such payment shall be made on the
immediately preceding Business Day.

(d) Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent at the Federal Funds
Effective Rate.

SECTION 2.15 Taxes.

(a) Any and all payments by each Borrower and Kraft Foods hereunder or under any
Note shall be made, in accordance with Section 2.14, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest, additions to taxes and expenses) with respect thereto, excluding,
(i) in the case of each Lender and the Administrative Agent, taxes imposed on
its net income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Lender or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof, (ii) in the case of each Lender,
taxes imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and the Administrative
Agent, taxes imposed on its net income, franchise taxes imposed on it, and any
tax imposed by means of withholding to the extent such tax is imposed solely as
a result of a present or former connection (other than a connection arising from
such Lender or the Administrative Agent having executed, delivered, enforced,
become a party to, performed its obligations, received payments, received or
perfected a security interest under, and/or engaged in any other transaction
pursuant to this Agreement or a Note) between the Lender or the Administrative
Agent, as the case may be, and the taxing jurisdiction, (iv) in the case of each
Lender and the Administrative Agent, any U.S. federal withholding taxes imposed
pursuant to FATCA, and (v) in the case of each Lender and the Administrative
Agent, any Home Jurisdiction U.S. Withholding Tax to the extent that such tax is
imposed with respect to any payments pursuant to any law in effect at the time
such Lender becomes a party hereto (or changes its Applicable Lending Office),
except (A) to the extent of

 

-26-



--------------------------------------------------------------------------------

the additional amounts in respect of such taxes under this Section 2.15 to which
such Lender’s assignor (if any) or such Lender’s prior Applicable Lending Office
(if any) was entitled, immediately prior to such assignment or change in its
Applicable Lending Office or (B) if such Lender becomes a party hereto pursuant
to an Assignment and Acceptance upon the demand of Kraft Foods (all such taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments by each Borrower and Kraft Foods hereunder or under any Note, other
than taxes referred to in this Section 2.15(a)(i), (ii), (iii), (iv) or (v), are
referred to herein as “Taxes”). If any applicable withholding agent shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or the Administrative Agent, (i) the
sum payable by Kraft Foods or the applicable Borrower shall be increased as may
be necessary so that after all required deductions (including deductions
applicable to additional sums payable under this Section 2.15) have been made,
such Lender or the Administrative Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(b) In addition, each Borrower or Kraft Foods shall pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges,
irrecoverable value-added tax or similar levies (other than Taxes, or taxes
referred to in Section 2.15(a)(i) to (iv)) that arise from any payment made
hereunder or from the execution, delivery or registration of, performing under,
or otherwise with respect to, this Agreement or a Note other than any such taxes
imposed by reason of an Assignment and Acceptance (hereinafter referred to as
“Other Taxes”).

(c) Each Borrower and Kraft Foods shall indemnify each Lender and the
Administrative Agent for and hold it harmless against the full amount of Taxes
or Other Taxes (including, without limitation, Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) payable by such
Lender or the Administrative Agent (as the case may be), and any liability
(including penalties, interest, additions to taxes and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or the Administrative Agent (as the case may be),
makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes or Other Taxes, each
Borrower and Kraft Foods shall furnish to the Administrative Agent, at its
address referred to in Section 9.02, the original or a certified copy of a
receipt evidencing such payment. If any Borrower or Kraft Foods determines that
no Taxes are payable in respect thereof, such Borrower or Kraft Foods shall, at
the request of the Administrative Agent, furnish or cause the payor to furnish,
the Administrative Agent and each Lender an opinion of counsel reasonably
acceptable to the Administrative Agent, stating that such payment is exempt from
Taxes.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent, Kraft Foods and each
applicable Borrower with any form or certificate that is required by any United
States federal taxing authority to certify such Lender’s entitlement

 

-27-



--------------------------------------------------------------------------------

to any applicable exemption from or reduction in, Home Jurisdiction U.S.
Withholding Tax in respect of any payments hereunder or under any Note
(including, if applicable, two original Internal Revenue Service Forms W-9,
W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service or to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or
participating Lender granting a typical participation), two original Internal
Revenue Service Form W-8IMY, accompanied by any applicable certification
documents from each beneficial owner) and any other documentation reasonably
requested by Kraft Foods, the applicable Borrower or the Administrative Agent.
Thereafter, each such Lender shall provide additional forms or certificates
(i) to the extent a form or certificate previously provided has become
inaccurate or invalid or has otherwise ceased to be effective or (ii) as
requested in writing by Kraft Foods, the Administrative Agent or such Borrower
or, if such Lender no longer qualifies for the applicable exemption from or
reduction in, Home Jurisdiction U.S. Withholding Tax, promptly notify the
Administrative Agent and Kraft Foods or such Borrower of its inability to do so.
Unless such Borrower, Kraft Foods and the Administrative Agent have received
forms or other documents from each Lender satisfactory to them indicating that
payments hereunder or under any Note are not subject to Home Jurisdiction U.S.
Withholding Taxes or are subject to Home Jurisdiction U.S. Withholding Taxes at
a rate reduced by an applicable tax treaty, such Borrower, Kraft Foods or the
Administrative Agent shall withhold such taxes from such payments at the
applicable statutory rate in the case of payments to or for such Lender and such
Borrower or Kraft Foods shall pay additional amounts to the extent required by
paragraph (a) of this Section 2.15 (subject to the exceptions contained in this
Section 2.15).

(f) If a payment made to a Lender hereunder or under any Note would be subject
to U.S. Federal withholding tax imposed pursuant to FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code,
applicable), such Lender shall provide each of the Administrative Agent, Kraft
Foods and each applicable Borrower, at the time or times prescribed by law and
as reasonably requested by the Administrative Agent, Kraft Foods or the
applicable Borrower, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Administrative Agent, Kraft
Foods or the applicable Borrower as may be necessary for the Administrative
Agent, Kraft Foods or the applicable Borrower to comply with their obligations
under FATCA and to determine whether such Lender has complied with such Lender’s
obligations under FATCA and the amount, if any, to deduct and withhold from such
payment. Thereafter, each such Lender shall provide additional documentation
(i) to the extent documentation previously provided has become inaccurate or
invalid or has otherwise ceased to be effective or (ii) as reasonably requested
by the Administrative Agent, Kraft Foods or the applicable Borrower.

(g) In the event that a Designated Subsidiary is a Foreign Subsidiary of Kraft
Foods, each Lender shall promptly complete and deliver to such Borrower and the
Administrative Agent, or, at their request, to the applicable taxing authority,
so long as such Lender is legally eligible to do so, any certificate or form
reasonably requested in writing by such Borrower or the Agent and required by
applicable law in order to secure any applicable exemption from, or reduction in
the rate of, deduction or withholding of the applicable Home Jurisdiction
Non-U.S.

 

-28-



--------------------------------------------------------------------------------

Withholding Taxes for which such Borrower is required to pay additional amounts
pursuant to this Section 2.15.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its Applicable Lending Office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender be otherwise materially economically disadvantageous to such Lender.

(i) No additional amounts will be payable pursuant to this Section 2.15 with
respect to any Tax to the extent such Tax would not have been payable had the
Lender fulfilled its obligations under paragraph (e), (f) or (g) of this
Section 2.15 as applicable.

(j) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.15,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a liability in respect of Taxes, which refund or credit in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
(and without any obligation to disclose its tax records) is allocable to such
payment made under this Section 2.15, the amount of such refund or credit
(together with any interest received thereon and reduced by reasonable
out-of-pocket costs incurred in obtaining such refund or credit) promptly shall
be paid to the applicable Borrower to the extent payment has been made in full
by such Borrower pursuant to this Section 2.15.

SECTION 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Pro Rata Advances owing to it (other than
pursuant to Section 2.12, 2.15 or 9.04(b) or (c)) in excess of its ratable share
of payments on account of the Pro Rata Advances obtained by all the Lenders,
such Lender shall forthwith purchase from the other Lenders such participations
in the Pro Rata Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.

SECTION 2.17 Evidence of Debt.

(a) Lender Records; Pro Rata Notes. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower

 

-29-



--------------------------------------------------------------------------------

to such Lender resulting from each Pro Rata Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Pro Rata Advances. Each
Borrower shall, upon notice by any Lender to such Borrower (with a copy of such
notice to the Administrative Agent) to the effect that a Pro Rata Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Pro Rata Advances owing to, or
to be made by, such Lender, promptly execute and deliver to such Lender a Pro
Rata Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto;

(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and the Termination Date
applicable thereto; and

(iv) the amount of any sum received by the Administrative Agent from the
Borrowers hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.17(b), and by each
Lender in its account or accounts pursuant to Section 2.17(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.

SECTION 2.18 Commitment Increases.

(a) Kraft Foods may from time to time (but not more than three times in any
calendar year), by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders), executed by Kraft Foods and one
or more financial institutions (any such financial institution referred to in
this Section 2.18 being called an “Augmenting Lender”), which may include any
Lender, cause new Commitments to be extended by the Augmenting Lenders or cause
the existing Commitments of the Augmenting Lenders to be increased, as the case
may be (the aggregate amount of such increase for all Augmenting Lenders on any
single occasion being referred to as a “Commitment Increase”), in an amount for
each Augmenting

 

-30-



--------------------------------------------------------------------------------

Lender set forth in such notice; provided that (i) the amount of each Commitment
Increase shall be not less than $25,000,000, except to the extent necessary to
utilize the remaining unused amount of increase permitted under this
Section 2.18(a), and (ii) the aggregate amount of the Commitment Increases shall
not exceed $500,000,000. Each Augmenting Lender (if not then a Lender) shall be
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld or delayed) and shall not be subject to the approval of
any other Lenders, and Kraft Foods and each Augmenting Lender shall execute all
such documentation as the Administrative Agent shall reasonably specify to
evidence the Commitment of such Augmenting Lender and/or its status as a Lender
hereunder (such documentation in respect of any Commitment Increase together
with the notice of such Commitment Increase being referred to collectively as
the “Commitment Increase Amendment” in respect of such Commitment Increase). The
Commitment Increase Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
this Section 2.18.

(b) Upon each Commitment Increase pursuant to this Section 2.18, if, on the date
of such Commitment Increase, there are any Pro Rata Advances outstanding, such
Pro Rata Advances shall on or prior to the effectiveness of such Commitment
Increase be prepaid from the proceeds of new Pro Rata Advances made hereunder
(reflecting such Commitment Increase), which prepayment shall be accompanied by
accrued interest on the Pro Rata Advances being prepaid and any costs incurred
by any Lender in accordance with Section 9.04(b). The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.18 shall become effective on the date specified in the notice
delivered by Kraft Foods pursuant to the first sentence of paragraph (a) above
or on such other date as shall be agreed upon by Kraft Foods, the Administrative
Agent and the applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section 2.18 unless on the date of such increase, the
conditions set forth in Section 3.03 shall be satisfied as of such date (as
though the effectiveness of such increase were a Borrowing) and the
Administrative Agent shall have received a certificate of Kraft Foods to that
effect dated such date.

SECTION 2.19 Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) for general corporate
purposes of Kraft Foods and its Subsidiaries, including to support Kraft Foods’
commercial paper program.

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply:

(i) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.09(a); and

 

-31-



--------------------------------------------------------------------------------

(ii) the Commitment and Advances of such Defaulting Lender shall not be included
in determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or modification of
this Agreement pursuant to Section 9.01); provided that any amendment, waiver or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender.

In the event that each of the Administrative Agent and Kraft Foods agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then such Lender shall purchase at par such of the Pro
Rata Advances of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Pro Rata Advances in
accordance with its pro rata portion of the total Commitments and clauses
(a) and (b) above shall cease to apply.

ARTICLE III

Conditions to Effectiveness and Lending

SECTION 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied, or waived in accordance with
Section 9.01:

(a) Kraft Foods shall have notified each Lender and the Administrative Agent in
writing as to the proposed Effective Date.

(b) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Kraft Foods, dated the
Effective Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and

(ii) no event has occurred and is continuing on and as of the Effective Date
that constitutes a Default or Event of Default.

(c) The Administrative Agent shall have received on or before the Effective Date
copies of the letter from Kraft Foods dated on or before such day, terminating
in whole the commitments of the banks party to the Existing Revolving Credit
Agreement.

(d) Prior to or simultaneously with the Effective Date, Kraft Foods shall have
satisfied all of its obligations under the Existing Revolving Credit Agreement,
including, without limitation, the payment of all loans, accrued interest and
fees under the Existing Revolving Credit Agreement.

(e) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent:

 

-32-



--------------------------------------------------------------------------------

(i) Certified copies of the resolutions of the Board of Directors of Kraft Foods
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement.

(ii) A certificate of the Secretary or an Assistant Secretary of Kraft Foods
certifying the names and true signatures of the officers of Kraft Foods
authorized to sign this Agreement and the other documents to be delivered
hereunder.

(iii) Favorable opinions of (A) Cravath, Swaine & Moore LLP, special New York
counsel to Kraft Foods, substantially in the form of Exhibit E-1 hereto,
(B) Hunton & Williams LLP, special Virginia counsel to Kraft Foods,
substantially in the form of Exhibit E-2 hereto and (C) internal counsel for
Kraft Foods, substantially in the form of Exhibit E-3 hereto.

(iv) A certificate of the chief financial officer or treasurer of Kraft Foods
certifying that as of December 31, 2010, (A) the aggregate amount of Debt,
payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a), does not exceed $400,000,000, and (B) the aggregate amount of
Debt, payment of which is secured by any Lien referred to in clause (iv) of
Section 5.02(a), does not exceed $200,000,000.

(f) This Agreement shall have been executed by Kraft Foods, the
Co-Administrative Agents, Paying Agent, Syndication Agent, Co-Documentation
Agent and the Administrative Agent shall have been notified by each Initial
Lender that such Initial Lender has executed this Agreement.

The Administrative Agent shall notify Kraft Foods and the Initial Lenders of the
date which is the Effective Date upon satisfaction or waiver of all of the
conditions precedent set forth in this Section 3.01. For purposes of determining
compliance with the conditions specified in this Section 3.01, each Lender shall
be deemed to have consented to, approved or accepted or to be satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that
Kraft Foods, by notice to the Lenders, designates as the proposed Effective
Date, specifying its objection thereto.

SECTION 3.02 Initial Advance to Each Designated Subsidiary. The obligation of
each Lender to make an initial Advance to each Designated Subsidiary following
any designation of such Designated Subsidiary as a Borrower hereunder pursuant
to Section 9.08 is subject to the receipt by the Administrative Agent on or
before the date of such initial Advance of each of the following, in form and
substance satisfactory to the Administrative Agent and dated such date, and in
sufficient copies for each Lender:

(a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in

 

-33-



--------------------------------------------------------------------------------

English) approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign this Agreement and the other documents to be delivered
hereunder.

(c) A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the date of such initial Advance, certifying that such
Designated Subsidiary shall have obtained all governmental and third party
authorizations, consents, approvals (including exchange control approvals) and
licenses required under applicable laws and regulations necessary for such
Designated Subsidiary to execute and deliver this Agreement and to perform its
obligations thereunder.

(d) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit D hereto.

(e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the date of such initial Advance, covering, to the
extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit F hereto.

(f) All information relating to any such Designated Subsidiary reasonably
requested by any Lender through the Administrative Agent not later than two
Business Days after such Lender shall have been notified of the designation of
such Designated Subsidiary under Section 9.08 in order to allow such Lender to
comply with “know your customer” regulations or any similar rules or regulations
under applicable foreign laws.

(g) Such other approvals, opinions or documents as any Lender, through the
Administrative Agent, may reasonably request.

SECTION 3.03 Conditions Precedent to Each Pro Rata Borrowing. The obligation of
each Lender to make a Pro Rata Advance on the occasion of each Pro Rata
Borrowing is subject to the conditions precedent that the Effective Date shall
have occurred and on the date of such Pro Rata Borrowing the following
statements shall be true, and the acceptance by the Borrower of the proceeds of
such Pro Rata Borrowing shall be a representation by such Borrower or Kraft
Foods, as the case may be, that:

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in the last sentence of subsection (e) and in
subsection (f) thereof (other than clause (i) thereof)) are correct on and as of
the date of such Pro Rata Borrowing, before and after giving effect to such Pro
Rata Borrowing and to the application of the proceeds therefrom, as though made
on and as of such date, and, if such Pro Rata Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Agreement are correct on and
as of the date of such Pro Rata Borrowing, before and after giving effect to
such Pro Rata Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and

 

-34-



--------------------------------------------------------------------------------

(b) before and after giving effect to the application of the proceeds of all
Borrowings on such date (together with any other resources of the Borrower
applied together therewith), no event has occurred and is continuing, or would
result from such Pro Rata Borrowing, that constitutes a Default or Event of
Default.

SECTION 3.04 Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Administrative Agent shall have received the written confirmatory
Notice of Competitive Bid Borrowing with respect thereto, (ii) on or before the
date of such Competitive Bid Borrowing, but prior to such Competitive Bid
Borrowing, the Administrative Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Advances to be made by such Lender as part of such Competitive Bid Borrowing, in
a principal amount equal to the principal amount of the Competitive Bid Advance
to be evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Advance in accordance with Section 2.07, and (iii) on the date
of such Competitive Bid Borrowing the following statements shall be true, and
the acceptance by the Borrower of the proceeds of such Competitive Bid Borrowing
shall be a representation by such Borrower or Kraft Foods, as the case may be,
that:

(a) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Competitive Bid Borrowing, before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and, if such Competitive Bid
Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and

(b) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith), no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing that constitutes a Default or Event of Default.

ARTICLE IV

Representations and Warranties

SECTION 4.01 Representations and Warranties of Kraft Foods. Kraft Foods
represents and warrants as follows:

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by it are within the corporate powers of Kraft Foods, have been
duly authorized by all necessary corporate action on the part of Kraft Foods and
do not contravene

 

-35-



--------------------------------------------------------------------------------

(i) the charter or by-laws of Kraft Foods or (ii) in any material respect, any
law, rule, regulation or order of any court or governmental agency or any
contractual restriction binding on or affecting Kraft Foods.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by Kraft Foods of this Agreement or the
Notes to be delivered by it.

(d) This Agreement is, and each of the Notes to be delivered by Kraft Foods when
delivered hereunder will be, a legal, valid and binding obligation of Kraft
Foods enforceable against Kraft Foods in accordance with its terms, subject to
the effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(e) As reported in Kraft Foods’ Annual Report on Form 10-K for the year ended
December 31, 2010, the consolidated balance sheets of Kraft Foods and its
Subsidiaries as of December 31, 2010 and the consolidated statements of earnings
of Kraft Foods and its Subsidiaries for the year then ended fairly present, in
all material respects, the consolidated financial position of Kraft Foods and
its Subsidiaries as at such date and the consolidated results of the operations
of Kraft Foods and its Subsidiaries for the year ended on such date, all in
accordance with accounting principles generally accepted in the United States.
Except as disclosed in Kraft Foods’ Annual Report on Form 10-K for the year
ended December 31, 2010, or in any Current Report on Form 8-K filed subsequent
to December 31, 2010, but prior to April 1, 2011, since December 31, 2010, there
has been no material adverse change in such position or operations.

(f) There is no pending or threatened action or proceeding affecting it or any
of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Kraft Foods’ Annual Report on Form 10-K for the year ended December 31, 2010, or
in any Current Report on Form 8-K filed subsequent to December 31, 2010, but
prior to April 1, 2011, and, with respect to Proceedings commenced after the
date of the most recent such document but prior to April 1, 2011, a certificate
delivered to the Lenders, that may materially adversely affect the financial
position or results of operations of Kraft Foods and its Subsidiaries taken as a
whole.

(g) It owns directly or indirectly 100% of the capital stock of each other
Borrower.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for any purpose that would result in a violation of Regulation U.

 

-36-



--------------------------------------------------------------------------------

ARTICLE V

Covenants of Kraft Foods

SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, Kraft Foods will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Kraft Foods and its Subsidiaries
taken as a whole.

(b) Maintenance of Net Worth. Maintain total shareholders’ equity on the
consolidated balance sheet of Kraft Foods and its Subsidiaries (excluding
accumulated other comprehensive income or losses) of not less than the Minimum
Shareholders’ Equity.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 5 days after the due date for
Kraft Foods to have filed its Quarterly Report on Form 10-Q with the Commission
for the first three quarters of each fiscal year, an unaudited interim condensed
consolidated balance sheet of Kraft Foods and its Subsidiaries as of the end of
such quarter and unaudited interim condensed consolidated statements of earnings
of Kraft Foods and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Kraft Foods;

(ii) as soon as available and in any event within 15 days after the due date for
Kraft Foods to have filed its Annual Report on Form 10-K with the Commission for
each fiscal year, a copy of the consolidated financial statements for such year
for Kraft Foods and its Subsidiaries, audited by PricewaterhouseCoopers LLP (or
other independent auditors which, as of the date of this Agreement, are one of
the “big four” accounting firms);

(iii) all reports which Kraft Foods sends to any of its shareholders, and copies
of all reports on Form 8-K (or any successor forms adopted by the Commission)
which Kraft Foods files with the Commission;

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer or treasurer
of Kraft Foods setting forth details of such Event of Default or event and the
action which Kraft Foods has taken and proposes to take with respect thereto;
and

 

-37-



--------------------------------------------------------------------------------

(v) such other information respecting the condition or operations, financial or
otherwise, of Kraft Foods or any Major Subsidiary as any Lender through the
Administrative Agent may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft Foods may make such items available on the Internet at
www.kraftfoodscompany.com (which website includes an option to subscribe to a
free service alerting subscribers by e-mail of new Commission filings) or any
successor or replacement website thereof, or by similar electronic means.

(d) Ranking. Each Advance made to Kraft Foods and each Guaranty by Kraft Foods
of an Advance made to another Borrower hereunder shall at all times constitute
senior Debt of Kraft Foods ranking equally in right of payment with all existing
and future senior Debt of Kraft Foods and senior in right of payment to all
existing and future subordinated Debt of Kraft Foods.

SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, Kraft Foods will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Kraft Foods or any
Major Subsidiary;

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

 

-38-



--------------------------------------------------------------------------------

(viii) Liens in favor of Kraft Foods or any Major Subsidiary;

(ix) precautionary Liens provided by Kraft Foods or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
Kraft Foods or such Major Subsidiary which transaction is determined by the
Board of Directors of Kraft Foods or such Major Subsidiary to constitute a
“sale” under accounting principles generally accepted in the United States; and

(x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

(b) Mergers, Etc. Consolidate with or merge into, or convey or transfer, or
permit one or more of its Subsidiaries to convey or transfer, the properties and
assets of Kraft Foods and its Subsidiaries substantially as an entirety to, any
Person unless, immediately before and after giving effect thereto, no Default or
Event of Default would exist and, in the case of any merger or consolidation to
which Kraft Foods is a party, the surviving corporation is organized and
existing under the laws of the United States of America or any State thereof or
the District of Columbia and assumes all of Kraft Foods’ obligations under this
Agreement (including without limitation the covenants set forth in Article V) by
the execution and delivery of an instrument in form and substance satisfactory
to the Required Lenders.

ARTICLE VI

Events of Default

SECTION 6.01 Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Any Borrower or Kraft Foods shall fail to pay any principal of any Advance
when the same becomes due and payable; or any Borrower or Kraft Foods shall fail
to pay interest on any Advance, or Kraft Foods shall fail to pay any fees
payable under Section 2.09, within ten days after the same becomes due and
payable (or after notice from the Administrative Agent in the case of fees
referred to in Section 2.09(b)); or

(b) Any representation or warranty made or deemed to have been made by any
Borrower or Kraft Foods herein or by any Borrower or Kraft Foods (or any of
their respective officers) in connection with this Agreement shall prove to have
been incorrect in any material respect when made or deemed to have been made; or

(c) Any Borrower or Kraft Foods shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b) or 5.02(b), (ii) any term,
covenant or agreement contained in Section 5.02(a) if such failure shall remain
unremedied for 15 days after written notice thereof shall have been given to
Kraft Foods by the Administrative Agent or any Lender or (iii) any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied

 

-39-



--------------------------------------------------------------------------------

for 30 days after written notice thereof shall have been given to Kraft Foods by
the Administrative Agent or any Lender; or

(d) Any Borrower or Kraft Foods or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or Kraft Foods or such Major
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt unless adequate
provision for any such payment has been made in form and substance satisfactory
to the Required Lenders; or any Debt of any Borrower or Kraft Foods or any Major
Subsidiary which is outstanding in a principal amount of at least $100,000,000
in the aggregate (but excluding Debt arising under this Agreement) shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof as a result of a breach by such
Borrower, Kraft Foods or such Major Subsidiary of the agreement or instrument
relating to such Debt unless adequate provision for the payment of such Debt has
been made in form and substance satisfactory to the Required Lenders; or

(e) Any Borrower or Kraft Foods or any Major Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
Kraft Foods or any Major Subsidiary seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against it or
the appointment of a receiver, trustee, custodian or other similar official for
it or for any of its property constituting a substantial part of the property of
Kraft Foods and its Subsidiaries taken as a whole) shall occur; or any Borrower
or Kraft Foods or any Major Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or Kraft Foods or any Major Subsidiary
and there shall be any period of 60 consecutive days during which a stay of
enforcement of such unsatisfied judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

 

-40-



--------------------------------------------------------------------------------

(g) Any Borrower, Kraft Foods or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur, liability in excess of $500,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of any Borrower, Kraft Foods or
any ERISA Affiliate from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; provided, however, that no Default or Event
of Default under this Section 6.01(g) shall be deemed to have occurred if the
Borrower, Kraft Foods or any ERISA Affiliate shall have made arrangements
satisfactory to the PBGC or the Required Lenders to discharge or otherwise
satisfy such liability (including the posting of a bond or other security); or

(h) So long as any Subsidiary of Kraft Foods is a Designated Subsidiary, the
guaranty provided by Kraft Foods under Article VIII hereof shall for any reason
cease to be valid and binding on Kraft Foods or Kraft Foods shall so state in
writing.

SECTION 6.02 Lenders’ Rights upon Event of Default. If an Event of Default
occurs and is continuing, then the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to Kraft Foods and the
Borrowers:

(a) declare the obligation of each Lender to make further Advances to be
terminated, whereupon the same shall forthwith terminate, and

(b) declare all the Advances then outstanding, all interest thereon and all
other amounts payable under this Agreement to be forthwith due and payable,
whereupon the Advances then outstanding, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower or Kraft Foods under
the Federal Bankruptcy Code or any equivalent bankruptcy or insolvency laws of
any state or foreign jurisdiction, (i) the obligation of each Lender to make
Advances shall automatically be terminated and (ii) the Advances then
outstanding, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrowers.

ARTICLE VII

The Administrative Agent

SECTION 7.01 Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of

 

-41-



--------------------------------------------------------------------------------

Notes; provided, however, that the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to personal liability or
that is contrary to this Agreement or applicable law. The Administrative Agent
agrees to give to each Lender prompt notice of each notice given to it by Kraft
Foods or any Borrower as required by the terms of this Agreement or at the
request of Kraft Foods or such Borrower, and any notice provided pursuant to
Section 5.01(c)(iv).

SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

(b) may consult with legal counsel (including counsel for Kraft Foods or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement by Kraft
Foods or any Borrower;

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of Kraft Foods or any Borrower or to inspect the property (including the
books and records) of Kraft Foods or such Borrower;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram, telex, registered mail or, for the purposes of
Section 2.02(a) or 2.07(b), email) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03 The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Administrative Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures

 

-42-



--------------------------------------------------------------------------------

of, accept investment banking engagements from and generally engage in any kind
of business with, Kraft Foods, any Borrower, any of its Subsidiaries and any
Person who may do business with or own securities of Kraft Foods, any Borrower
or any such Subsidiary, all as if the Administrative Agent were not the
Administrative Agent and without any duty to account therefor to the Lenders.

SECTION 7.04 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Co-Administrative Agent, the Paying
Agent, the Syndication Agent, any Co-Documentation Agent, any Joint Bookrunner
or Joint Lead Arranger, or any other Lender and based on the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Co-Administrative Agent, the Paying Agent, the
Syndication Agent, any Documentation Agent, any Joint Bookrunner or Joint Lead
Arranger, or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

SECTION 7.05 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by Kraft Foods or the Borrowers), ratably
according to the respective principal amounts of the Pro Rata Advances then
owing to each of them (or if no Pro Rata Advances are at the time outstanding,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by the Administrative Agent under this Agreement, in
each case, to the extent relating to the Administrative Agent in its capacity as
such (collectively, the “Indemnified Costs”), provided that no Lender shall be
liable for any portion of the Indemnified Costs resulting from the
Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by Kraft Foods or the Borrowers. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by the
Administrative Agent, any Lender or a third party.

SECTION 7.06 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and Kraft Foods and
may be removed at any time with or without cause by the Required Lenders. Upon
the resignation or removal of the Administrative Agent, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Required
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of

 

-43-



--------------------------------------------------------------------------------

the Lenders, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement; provided that should the Administrative Agent
for any reason not appoint a successor Administrative Agent, which it is under
no obligation to do, then the rights, powers, discretion, privileges and duties
referred to in this Section 7.06 shall be vested in the Required Lenders until a
successor Administrative Agent has been appointed. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

SECTION 7.07 Co-Administrative Agents, Syndication Agent, Co-Documentation
Agents, Joint Bookrunners and Joint Lead Arrangers. (i) JPMorgan Chase Bank,
N.A. and Deutsche Bank AG New York Branch have been designated as
Co-Administrative Agents, (ii) Citigroup Global Markets Inc. has been designated
as Syndication Agent, (iii) Credit Suisse Securities (USA) LLC and HSBC
Securities (USA) Inc. have been designated as Co-Documentation Agents,
(iv) JPMorgan Securities LLC, Deutsche Bank Securities Inc., Citigroup Global
Markets Inc., Credit Suisse Securities (USA) LLC. and HSBC Securities (USA) Inc.
have been designated as Joint Bookrunners under this Agreement and (v) JPMorgan
Securities LLC, Deutsche Bank Securities Inc., Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC and HSBC Securities (USA) Inc. have been
designated as Joint Lead Arrangers under this Agreement, but the use of the
aforementioned titles does not impose on any of them any duties or obligations
greater than those of any other Lender.

SECTION 7.08 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 2.15(a) or (c), each Lender shall, and does hereby,
indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other governmental authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any Note
against any amount due the Administrative Agent under this Section 7.08. The
agreements in this Section 7.08 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights

 

-44-



--------------------------------------------------------------------------------

by, or the replacement of, a Lender, the termination of the Agreement and the
repayment, satisfaction or discharge of all other Obligations.

ARTICLE VIII

Guaranty

SECTION 8.01 Guaranty. Kraft Foods hereby unconditionally and irrevocably
guarantees (the undertaking of Kraft Foods contained in this Article VIII being
the “Guaranty”) the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all obligations of each Borrower now or hereafter
existing under this Agreement, whether for principal, interest, fees, expenses
or otherwise (such obligations being the “Obligations”), and any and all
expenses (including counsel fees and expenses) incurred by the Administrative
Agent or the Lenders in enforcing any rights under the Guaranty.

SECTION 8.02 Guaranty Absolute. Kraft Foods guarantees that the Obligations will
be paid strictly in accordance with the terms of this Agreement, regardless of
any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent or the
Lenders with respect thereto. The liability of Kraft Foods under this Guaranty
shall be absolute and unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Borrower or Kraft Foods.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of a Borrower or otherwise, all as
though such payment had not been made.

SECTION 8.03 Waivers.

(a) Kraft Foods hereby waives promptness, diligence, notice of acceptance and
any other notice with respect to any of the Obligations and this Guaranty and
any requirement that the Administrative Agent or any Lender protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against a Borrower or any other Person
or any collateral.

 

-45-



--------------------------------------------------------------------------------

(b) Kraft Foods hereby irrevocably waives any claims or other rights that it may
now or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of Kraft Foods’ obligations under this
Guaranty or this Agreement, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative Agent or any
Lender against such Borrower or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from such Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right. If any
amount shall be paid to Kraft Foods in violation of the preceding sentence at
any time prior to the later of the cash payment in full of the Obligations and
all other amounts payable under this Guaranty and the Termination Date, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and this Guaranty, or to be held as collateral for any Obligations or
other amounts payable under this Guaranty thereafter arising. Kraft Foods
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and this Guaranty and that
the waiver set forth in this Section 8.03(b) is knowingly made in contemplation
of such benefits.

SECTION 8.04 Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until payment in full of the
Obligations (including any and all Obligations which remain outstanding after
the Termination Date) and all other amounts payable under this Guaranty, (b) be
binding upon Kraft Foods, its successors and assigns, and (c) inure to the
benefit of and be enforceable by the Lenders, the Administrative Agent and their
respective successors, transferees and assigns.

ARTICLE IX

Miscellaneous

SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower or Kraft Foods
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders (including Defaulting Lenders) affected
thereby, do any of the following: (a) waive any of the conditions specified in
Sections 3.01, 3.02 and 3.03 (it being understood and agreed that any waiver or
amendment of a representation, warranty, covenant, Default or Event of Default
shall not constitute a waiver of any condition specified in Section 3.01, 3.02
or 3.03 unless the amendment or waiver so provides), (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or the amount or rate of interest on, the Pro Rata
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Pro Rata Advances or
any fees or other amounts payable hereunder, (e) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Pro Rata
Advances,

 

-46-



--------------------------------------------------------------------------------

or the number of Lenders, that shall be required for the Lenders or any of them
to take any action hereunder, (f) release Kraft Foods from any of its
obligations under Article VIII, (g) change Section 2.16 in a manner that would
alter the pro rata sharing of payments required thereby (other than to extend
the Termination Date applicable to the Advances and Commitments of consenting
Lenders and to compensate such Lenders for consenting to such extension;
provided that (i) no amendment permitted by this parenthetical shall reduce the
amount of or defer any payment of principal, interest or fees to non-extending
Lenders or otherwise adversely affect the rights of non-extending Lenders under
this Agreement and (ii) the opportunity to agree to such extension and receive
such compensation shall be offered on equal terms to all the Lenders) or
(h) amend this Section 9.01; provided further that no waiver of the conditions
specified in Section 3.04 in connection with any Competitive Bid Borrowing shall
be effective unless consented to by all Lenders making Competitive Bid Advances
as part of such Competitive Bid Borrowing; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement and (y) this Agreement may be amended with the written consent of the
Administrative Agent, Kraft Foods and the Augmenting Lenders pursuant to
Section 2.18.

SECTION 9.02 Notices, Etc.

(a) Addresses. All notices and other communications provided for hereunder shall
be in writing (including telecopier communication) and mailed, telecopied, or
delivered (or in the case of any Notice of Borrowing or Notice of Competitive
Bid Borrowing, emailed), as follows:

if to any Borrower:

c/o Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Executive Vice President and Chief Financial Officer, NF302

Fax number: (847) 646-7759;

with a copy to:

c/o Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Treasurer, NF667

Fax number: (847) 646-7612;

and

c/o Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Senior Manager of Treasury and

Control, NF333

 

-47-



--------------------------------------------------------------------------------

Fax number: (847) 646-3173;

if to Kraft Foods, as guarantor:

Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Vice President and Corporate Secretary, NF583

Fax number: (847) 646-2753;

if to any Initial Lender, at its Domestic Lending Office

specified opposite its name on Schedule II hereto;

if to any other Lender, at its Domestic Lending Office specified

in the Assignment and Acceptance pursuant to which

it became a Lender;

if to the Administrative Agent:

c/o JPMorgan Chase Bank, N.A.

JPMorgan Loan Services

1111 Fannin Street

10th Floor

Houston, Texas 77002

Attention: Jocelyn T. Shields

Email: jocelyn.t.shields@jpmorgan.com

Fax Number: 212-270-6637

and

Lisa A. McCants

Email: lisa.a.mccants@jpmorgan.com

Fax Number: 713-750-2956

or, as to any Borrower, Kraft Foods or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to Kraft Foods and the
Administrative Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mail,
telecopied or emailed, respectively, except that notices and communications to
the Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent. Delivery by telecopier or
email of an executed counterpart of any amendment or waiver of any provision of
this Agreement or of any Exhibit hereto to be executed and delivered hereunder
shall be effective as delivery of a manually executed counterpart thereof.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such

 

-48-



--------------------------------------------------------------------------------

right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

SECTION 9.04 Costs and Expenses.

(a) Administrative Agent; Enforcement. Kraft Foods agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution,
delivery, administration (excluding any cost or expenses for administration
related to the overhead of the Administrative Agent), modification and amendment
of this Agreement and the documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent and the Joint Bookrunners with respect thereto and
with respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement (which, insofar as such costs and expenses
relate to the preparation, execution and delivery of this Agreement and the
closing hereunder, shall be limited to the reasonable fees and expenses of
Cahill Gordon & Reindel LLP), and all costs and expenses of the Lenders and the
Administrative Agent, if any (including, without limitation, reasonable counsel
fees and expenses of the Lenders and the Administrative Agent), in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement and the other documents to be delivered hereunder.

(b) Prepayment of LIBO Rate Advances or Floating Rate Bid Advances. If any
payment of principal of LIBO Rate Advance or Floating Rate Bid Advance is made
other than on the last day of the Interest Period for such Advance or at its
maturity, as a result of a payment pursuant to Section 2.11, acceleration of the
maturity of the Advances pursuant to Section 6.02, an assignment made as a
result of a demand by Kraft Foods pursuant to Section 9.07(a) or for any other
reason, Kraft Foods shall, upon demand by any Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses which it may reasonably incur as a result of such
payment, including, without limitation, any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance. Without prejudice to the survival of any other agreement of any
Borrower or Kraft Foods hereunder, the agreements and obligations of each
Borrower and Kraft Foods contained in Section 2.02(c), 2.05, 2.12, 2.15, this
Section 9.04(b) and Section 9.04(c) shall survive the payment in full of
principal and interest hereunder.

(c) Indemnification. Each Borrower and Kraft Foods jointly and severally agrees
to indemnify and hold harmless the Administrative Agent, each Joint Lead
Arranger and each Lender and each of their respective affiliates, control
persons, directors, officers, employees, attorneys and agents (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) which may be incurred by or asserted against any
Indemnified Party, in each case in connection with or arising out of, or in
connection with the preparation for or defense of, any investigation,
litigation, or proceeding (i) related to this Agreement or any of the other
documents delivered hereunder, the Advances or any transaction or proposed
transaction (whether or not consummated) in which any proceeds of any Borrowing
are applied or proposed to be applied, directly or indirectly, by any Borrower,
whether or not such Indemnified Party is a

 

-49-



--------------------------------------------------------------------------------

party to such transaction, or (ii) related to any Borrower’s or Kraft Foods’
consummation of any transaction or proposed transaction contemplated hereby
(whether or not consummated) or entering into this Agreement, or to any actions
or omissions of any Borrower or Kraft Foods, any of their respective
Subsidiaries or affiliates or any of its or their respective officers,
directors, employees or agents in connection therewith, in each case whether or
not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Kraft Foods or any
Borrower or any other Person; provided, however, that neither any Borrower nor
Kraft Foods shall be required to indemnify an Indemnified Party from or against
any portion of such claims, damages, losses, liabilities or expenses that is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Party.

SECTION 9.05 Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time after providing written notice to the Administrative Agent of
its intention to do so, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or any of its affiliates to or for the credit or the account of Kraft Foods or
any Borrower against any and all of the obligations of any Borrower or Kraft
Foods now or hereafter existing under this Agreement, whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. Each Lender shall promptly notify the appropriate Borrower or
Kraft Foods, as the case may be, after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its affiliates under
this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that such Lender and its affiliates
may have.

SECTION 9.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Kraft Foods, each of the Borrowers, the Administrative Agent and
each Lender and their respective successors and assigns, except that neither any
Borrower nor Kraft Foods shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of each of the Lenders.

SECTION 9.07 Assignments and Participations.

(a) Assignment of Lender Obligations. Each Lender may assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Pro
Rata Advances owing to it), subject to the following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (other than, except in the
case of an assignment made pursuant to Section 9.07(h), any Competitive Bid
Advances owing to such Lender or any Competitive Bid Notes held by it);

 

-50-



--------------------------------------------------------------------------------

(ii) the amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event, other than
with respect to assignments to other Lenders, or affiliates of Lenders, be less
than $10,000,000, subject in each case to reduction at the sole discretion of
Kraft Foods, and shall be an integral multiple of $1,000,000;

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment shall require the prior written consent of (x) the
Administrative Agent, and (y) unless an Event of Default under Sections 6.01(a)
or (e) has occurred and is continuing, Kraft Foods (such consents not to be
unreasonably withheld or delayed and such consents by Kraft Foods shall be
deemed given if no objection is received by the assigning Lender and the
Administrative Agent from Kraft Foods within ten (10) Business Days after notice
of such proposed assignment has been delivered to Kraft Foods); provided, that
no consent of the Administrative Agent or Kraft Foods shall be required for an
assignment to another Lender or an affiliate of a Lender; and

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500 (unless such assignment is made to an affiliate of the transferring
Lender) provided, that, if such assignment is made pursuant to Section 9.07(h),
Kraft Foods shall pay or cause to be paid such $3,500 fee.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04 and, with
respect to the period during which it is a Lender, Sections 2.12 and 2.15) and
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or Kraft Foods or the performance or observance by any Borrower
or Kraft Foods of any of its obligations under this

 

-51-



--------------------------------------------------------------------------------

Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent such assigning Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee represents that (A) the source of any funds it is using to acquire the
assigning Lender’s interest or to make any Advance is not and will not be plan
assets as defined under the regulations of the Department of Labor of any Plan
subject to Title I of ERISA or Section 4975 of the Internal Revenue Code or
(B) the assignment or Advance is not and will not be a non-exempt prohibited
transaction as defined in Section 406 of ERISA; (vii) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of this Agreement are required to be performed by it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Pro Rata Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to Kraft Foods.

(d) Register. The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
Kraft Foods, the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
Kraft Foods, any Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e) Sale of Participation. Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it and any Note or Notes held by it), subject
to the following:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to Kraft Foods hereunder) shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

 

-52-



--------------------------------------------------------------------------------

(iii) Kraft Foods, the other Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,

(iv) each participant shall be entitled to the benefits of Sections 2.12 and
2.15 (subject to the limitations and requirements of those Sections, including
the requirements to provide forms and/or certificates pursuant to
Section 2.15(e), (f) or (g)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (e) of this Section,

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by any Borrower or Kraft Foods therefrom, except to the extent
that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, and

(vi) a participant shall not be entitled to receive any greater payment under
Sections 2.12 and 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, unless the
sale of the participation to such participant is made with Kraft Foods or the
relevant Borrower’s prior written consent (not to be unreasonably withheld or
delayed).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the relevant Borrower, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Advances or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Kraft Foods or any Borrower furnished
to such Lender by or on behalf of Kraft Foods or any Borrower; provided that,
prior to any such disclosure, the assignee or participant or proposed assignee
or participant shall agree to preserve the confidentiality of any confidential
information relating to Kraft Foods received by it from such Lender.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank or central bank performing similar functions in
accordance with Regulation A.

 

-53-



--------------------------------------------------------------------------------

(h) Replacement of Lenders. In the event that (i) any Lender shall have
delivered a notice pursuant to Section 2.13, (ii) any Borrower shall be required
to make additional payments to or for the account of any Lender under
Section 2.12 or 2.15, (iii) any Lender (a “Non-Consenting Lender”) shall
withhold its consent to any amendment that requires the consent of all the
Lenders and that has been consented to by the Required Lenders or (iv) any
Lender shall become a Defaulting Lender, Kraft Foods shall have the right, at
its own expense, upon notice to such Lender and the Administrative Agent, (A) to
terminate the Commitment of such Lender or (B) to require such Lender to
transfer and assign at par and without recourse (in accordance with and subject
to the restrictions contained in Section 9.07) all its interests, rights and
obligations under this Agreement to one or more other financial institutions
acceptable to Kraft Foods and approved by the Administrative Agent (such
approval not to be unreasonably withheld or delayed), which shall assume such
obligations; provided, that (x) in the case of any replacement of a
Non-Consenting Lender, each assignee shall have consented to the relevant
amendment, (y) no such termination or assignment shall conflict with any law or
any rule, regulation or order of any governmental authority and (z) the
Borrowers or the assignee (or assignees), as the case may be, shall pay to each
affected Lender in immediately available funds on the date of such termination
or assignment the principal of and interest accrued to the date of payment on
the Advances made by it hereunder and all other amounts accrued for its account
or owed to it hereunder. Kraft Foods will not have the right to terminate the
commitment of any Lender, or to require any Lender to assign its rights and
interests hereunder, if, prior to such termination or assignment, as a result of
a waiver by such Lender or otherwise, the circumstances entitling Kraft Foods to
require such termination or assignment cease to apply. Each Lender agrees that,
if Kraft Foods elects to replace such Lender in accordance with this
Section 9.07, it shall promptly execute and deliver to the Administrative Agent
an Assignment and Acceptance to evidence the assignment and shall deliver to the
Administrative Agent any Note (if Notes have been issued in respect of such
Lender’s Advances) subject to such Assignment and Acceptance; provided that the
failure of any such Lender to execute an Assignment and Acceptance shall not
render such assignment invalid and such assignment shall be recorded in the
Register.

SECTION 9.08 Designated Subsidiaries.

(a) Designation. Kraft Foods may at any time, and from time to time after the
Effective Date, by delivery to the Administrative Agent of a Designation
Agreement duly executed by Kraft Foods and the respective Subsidiary and
substantially in the form of Exhibit D hereto, designate such Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement and such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Administrative Agent shall promptly notify each Lender of each such
designation by Kraft Foods and the identity of the respective Subsidiary.

Notwithstanding the foregoing, no Lender shall be required to make Advances to a
Designated Subsidiary in the event that the making of such Advances would or
could reasonably be expected to breach, violate or otherwise be inconsistent
with any internal policy (other than with respect to Designated Subsidiaries
formed under the laws of any nation that is a member of the Organization for
Economic Cooperation and Development as of the date hereof), law or regulation
to which such Lender is, or would be upon the making of such Advance, subject.

 

-54-



--------------------------------------------------------------------------------

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Pro Rata Borrowing or
Notice of Competitive Bid Borrowing in respect of such Designated Subsidiary is
outstanding, such Subsidiary’s status as a “Designated Subsidiary” shall
terminate upon notice to such effect from the Administrative Agent to the
Lenders (which notice the Administrative Agent shall give promptly, upon and
only upon its receipt of a request therefor from Kraft Foods). Thereafter, the
Lenders shall be under no further obligation to make any Advance hereunder to
such former Designated Subsidiary until such time as it has been redesignated a
Designated Subsidiary by Kraft Foods pursuant to Section 9.08(a).

SECTION 9.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the substantive laws of the State of New York
without regard to choice of law doctrines.

SECTION 9.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.11 Jurisdiction, Etc.

(a) Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the United States District Court of the
Southern District of New York, and any appellate court thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such court. Kraft Foods and each
Borrower hereby agree that service of process in any such action or proceeding
brought in any such court may be made upon the process agent appointed pursuant
to Section 9.11(b) (the “Process Agent”) and each Designated Subsidiary hereby
irrevocably appoints the Process Agent its authorized agent to accept such
service of process, and agrees that the failure of the Process Agent to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each Borrower hereby further irrevocably consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to such Borrower at its
address specified pursuant to Section 9.02. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party may otherwise have to serve legal process in any other manner
permitted by law or to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

(b) Appointment of Process Agent. Kraft Foods agrees to appoint a Process Agent
from the Effective Date through the repayment in full of all Obligations
hereunder (i) to

 

-55-



--------------------------------------------------------------------------------

receive on behalf of Kraft Foods, each Borrower and each Designated Subsidiary
and their respective property service of copies of the summons and complaint and
any other process which may be served in any action or proceeding in any New
York State or Federal court sitting in New York City arising out of or relating
to this Agreement and (ii) to forward forthwith to Kraft Foods, each Borrower
and each Designated Subsidiary at their respective addresses copies of any
summons, complaint and other process which such Process Agent receives in
connection with its appointment. Kraft Foods will give the Administrative Agent
prompt notice of such Process Agent’s address.

(c) Waivers.

(i) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York state
or Federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(ii) To the extent permitted by applicable law, each of the Borrowers and the
Lenders shall not assert and hereby waives, any claim against any other party
hereto or any of their respective affiliates, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to this Agreement or any related
document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Advance or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each of the parties hereto hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY

 

-56-



--------------------------------------------------------------------------------

HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
ADVANCES MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

SECTION 9.12 Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Kraft Foods or any Borrower to any
other Person without the consent of Kraft Foods, other than (a) to such Agent’s
or such Lender’s affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis; provided, however, that such actual or prospective assignee or
participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by its provisions as if it were a party to this Agreement,
(b) as required by any law, rule or regulation or judicial process, and (c) as
requested or required by any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions.

SECTION 9.13 Integration. This Agreement and the Notes represent the agreement
of Kraft Foods, the other Borrowers, the Administrative Agent and the Lenders
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent, Kraft
Foods, the other Borrowers or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the Notes other than the
matters referred to in Sections 2.09(b) and 9.04(a), the Fee Letter and any
other fee letters entered into among Kraft Foods and the Joint Bookrunners, if
any, and except for any confidentiality agreements entered into by Lenders in
connection with this Agreement or the transactions contemplated hereby.

SECTION 9.14 USA Patriot Act Notice. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of each Borrower and other information that will allow such Lender to identify
such Borrower in accordance with the Patriot Act.

 

-57-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

KRAFT FOODS INC. By:  

/s/ Mark Magnesen

  Name: Mark Magnesen   Title: Senior Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-

Administrative Agent, Paying Agent and Lender

By  

/s/ Tony Yung

  Name: Tony Yung   Title: Executive Director

J.P. MORGAN SECURITIES LLC, as Joint Book-

runner and Joint Lead Arranger

By  

/s/ Thomas D. Cassin

  Name: Thomas D. Cassin   Title: Managing Director

 

S-2



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC., as Joint

Bookrunner and Joint Lead Arranger

By  

/s/ Heidi Sandquist

  Name: Heidi Sandquist   Title: Director By  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President

DEUTSCHE BANK AG NEW YORK BRANCH,

as Co-Administrative Agent and Lender

By  

/s/ Heidi Sandquist

  Name: Heidi Sandquist   Title: Director By  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Vice President

 

S-3



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC., as Syndication

Agent, Joint Bookrunner and Joint Lead Arranger

By  

/s/ Shannon A. Sweeney

  Name: Shannon A. Sweeney   Title: Authorized Signatory CITIBANK, N.A., as
Lender By  

/s/ Carolyn A. Sheridan

  Name: Carolyn A. Sheridan   Title: Managing Director

 

S-4



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC, as

Co-Documentation Agent, Joint Bookrunner and

Joint Lead Arranger

By  

/s/ Joseph Kieffer

  Name: Joseph Kieffer   Title: Director

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as Lender

By  

/s/ Karl Studer

  Name: Karl Studer   Title: Director By  

/s/ Claudia Siffert

  Name: Claudia Siffert   Title: Assistant Vice President

 

S-5



--------------------------------------------------------------------------------

HSBC SECURITIES (USA) INC., as Co-
Documentation Agent, Joint Bookrunner and
Joint Lead Arranger

By  

/s/ Jay Schwartz

  Name: Jay Schwartz   Title: Managing Director HSBC BANK USA, N.A., as Lender
By  

/s/ Robert J Devir

  Name: Robert J Devir   Title: Managing Director

 

S-6



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By  

/s/ David Catherall

  Name: David Catherall   Title: Director

 

S-7



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTINA, S.A.
NEW YORK BRANCH, as Lender

By  

/s/ Gerald Lee

  Name: Gerald Lee   Title: Director By  

/s/ Matias Cruces

  Name: Matias Cruces   Title: Senior Banker

 

S-8



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By  

/s/ Nicole Conjares

  Name: Nicole Conjares   Title: AVP

 

S-9



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By  

/s/ Curt Price

  Name: Curt Price   Title: Managing Director By  

/s/ Andrea Sanger

  Name: Andrea Sanger   Title: Vice President

 

S-10



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as
Lender

By  

/s/ Michaela V. Galluzzo

  Name: Michaela V. Galluzzo   Title: Director

 

S-11



--------------------------------------------------------------------------------

SOCIETE GENERALE, as Lender By  

/s/ Ambrish Thanawala

  Name: Ambrish Thanawala   Title: Managing Director

 

S-12



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as Lender By  

/s/ Irja R.Otsa

  Name: Irja R.Otsa   Title: Associate Director By  

/s/ Omar Musule

  Name: Omar Musule   Title: Assistant Director

 

S-13



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory

 

S-14



--------------------------------------------------------------------------------

BANCO SANTANDER, S.A., NEW YORK
BRANCH, as Lender

By  

/s/ Jorge Saaveira

  Name: Jorge Saaveira   Title: Executive Director By  

/s/ Jesus Lopez

  Name: Jesus Lopez   Title: Senior Vice President

 

S-15



--------------------------------------------------------------------------------

INTESA SANPAOLO S.p.A., as Lender By  

/s/ Robert Wurster

  Name: Robert Wurster   Title: Senior Vice President By  

/s/ Luca Sacchi

  Name: Luca Sacchi   Title: Vice President

 

S-16



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as Lender By  

/s/ Robert Gallagher

  Name: Robert Gallagher   Title: Authorized Signatory

 

S-17



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Lender By  

/s/ Daniel R. Van Aken

  Name: Daniel R. Van Aken   Title: Director

 

S-18



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title: Director

 

S-19



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender

By  

/s/ Victor Pierzchalski

  Name: Victor Pierzchalski   Title: Authorized Signatory

 

S-20



--------------------------------------------------------------------------------

CoBANK, ACB, as Lender By  

/s/ Rick J Metzger

  Name: Rick J Metzger   Title: Vice President

 

S-21



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender

By  

/s/ David Cagle

  Name: David Cagle   Title: Managing Director By  

/s/ Brian Myers

  Name: Brian Myers   Title: Managing Director

 

S-22



--------------------------------------------------------------------------------

DnB NOR BANK ASA, NEW YORK BRANCH, as Lender

By  

/s/ Phil Kurpiewski

  Name: Phil Kurpiewski   Title: Senior Vice President By  

/s/ Kristin Riise

  Name: Kristin Riise   Title: First Vice President

 

S-23



--------------------------------------------------------------------------------

NATIONAL AUSTRALIA BANK LIMITED, as Lender

By  

/s/ Courtney A. Cloe

  Name: Courtney A. Cloe   Title: Director

 

S-24



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as Lender

By  

/s/ Aidan Neill

  Name: Aidan Neill   Title: Director By  

/s/ Pádraig Matthews

  Name: Pádraig Matthews   Title: Vice President

 

S-25



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as Lender

By  

/s/ Michael J. Kingsley

  Name: Michael J. Kingsley   Title: Senior Vice President

 

S-26



--------------------------------------------------------------------------------

RB INTERNATIONAL FINANCE (USA) LLC, as Lender

By  

/s/ John A. Valiska

  Name: John A. Valiska   Title: First Vice President By  

/s/ Christoph Hoedl

  Name: Christoph Hoedl   Title: First Vice President

 

S-27



--------------------------------------------------------------------------------

THE STANDARD BANK OF SOUTH AFRICA LIMITED, as Lender

By  

/s/ Helmut Engelbrecht

  Name: Helmut Engelbrecht   Title: Head Investment Banking Africa

 

S-28



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as Lender

By  

/s/ Karen Bershtein

  Name: Karen Bershtein   Title: Director By  

/s/ Robert K. Reddington

  Name: Robert K. Reddington   Title: Credit Documentation Manager

 

S-29



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as Lender

By  

/s/ Juan G. Sierra

  Name: Juan G. Sierra   Title: Vice President

 

S-30



--------------------------------------------------------------------------------

SVENSKA HANDELSBANKEN AB (publ) NEW YORK BRANCH, as Lender

By  

/s/ Richard Johnson

  Name: Richard Johnson   Title: Senior Vice President By  

/s/ Mark Emmett

  Name: Mark Emmett   Title: Vice President

 

S-31



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender

By  

/s/ Navneet Khanna

  Name: Navneet Khanna   Title: Vice President

 

S-32